EXECUTION COPY
FOURTH AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
AIA AURORA LLC,
A DELAWARE LIMITED LIABILITY COMPANY
Dated as of December 1, 2009

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
            ARTICLE I DEFINITIONS     2   ARTICLE II ORGANIZATION     19  
Section 2.01
  Formation of Company     19  
Section 2.02
  Name     19  
Section 2.03
  Office; Agent for Service of Process     19  
Section 2.04
  Term     19  
Section 2.05
  Purpose and Scope     19  
Section 2.06
  Authorized Acts     20  
Section 2.07
  Fiscal Year     20   ARTICLE III CONTRIBUTIONS     20  
Section 3.01
  Initial Capital Contribution     20  
Section 3.02
  Additional Capital Contributions; Additional Members     21  
Section 3.03
  Interest Payments     21  
Section 3.04
  Ownership and Issuance of Units     22  
Section 3.05
  Unit Certificates     22  
Section 3.06
  Termination of Units     23  
Section 3.07
  Voting Rights     23  
Section 3.08
  Withdrawals     23  
Section 3.09
  Liability of the Members Generally     23   ARTICLE IV MANAGEMENT     24  
Section 4.01
  Management and Control of the Company     24  
Section 4.02
  Actions by the Board of Managers     29  
Section 4.03
  Expenses     29  
Section 4.04
  Exculpation     30  
Section 4.05
  Indemnification     30  
Section 4.06
  Notice of Rights     31  
Section 4.07
  Rights to Appoint Board Observers     31  
Section 4.08
  Compliance with Laws     31  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
 
            ARTICLE V DISTRIBUTIONS     32  
Section 5.01
  Distributions Generally     32  
Section 5.02
  Distributions     32  
Section 5.03
  Mandatory Distributions     32  
Section 5.04
  Demand Distribution of Securities     33  
Section 5.05
  Ordinary Course Distributions     34  
Section 5.06
  Restricted Distributions     34   ARTICLE VI ALLOCATIONS     34  
Section 6.01
  General Application     34  
Section 6.02
  General Allocations     34  
Section 6.03
  Special Allocations     35  
Section 6.04
  Allocation of Nonrecourse Liabilities     36  
Section 6.05
  Tax Allocations; Other Allocation Rules     36   ARTICLE VII ACCOUNTING AND
TAX MATTERS     37  
Section 7.01
  Books and Records; Reports     37  
Section 7.02
  Tax Returns     37  
Section 7.03
  Tax Matters Member     37  
Section 7.04
  Accounting Methods; Elections     38  
Section 7.05
  Partnership Status     38  
Section 7.06
  Tax Treatment of the Transactions     38  
Section 7.07
  Confidentiality; Access to Information     39   ARTICLE VIII TRANSFERS AND
OTHER LIQUIDITY RIGHTS     40  
Section 8.01
  Transfer in General     40  
Section 8.02
  Admission of Members     41  
Section 8.03
  Transfers in Violation of Agreement     41  
Section 8.04
  Demand Liquidity Event     41  
Section 8.05
  Drag-Along     42  
Section 8.06
  Participation Redemption     43  
Section 8.07
  Public Offerings     44  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
 
            ARTICLE IX DISSOLUTION; LIQUIDATION     44  
Section 9.01
  Dissolution     44  
Section 9.02
  Final Accounting     44  
Section 9.03
  Liquidation     45  
Section 9.04
  Cancellation of Certificate     45   ARTICLE X NOTICES     45  
Section 10.01
  Method for Notices     45   ARTICLE XI GENERAL PROVISIONS     47  
Section 11.01
  Governing Law     47  
Section 11.02
  Amendments by the Members     47  
Section 11.03
  Counterparts     47  
Section 11.04
  Construction; Headings     47  
Section 11.05
  Severability     48  
Section 11.06
  Relations with Members     48  
Section 11.07
  Waiver of Action for Partition     48  
Section 11.08
  Successors and Assigns     48  
Section 11.09
  Entire Agreement     48  
Section 11.10
  No Third Party Beneficiaries     48  
Section 11.11
  Other Instruments and Acts     49  
Section 11.12
  Remedies and Waivers     49  
Section 11.13
  Public Announcements     49  
Section 11.14
  Initial Public Offering     49  
Section 11.15
  Consent to Jurisdiction and Service of Process     51  
Section 11.16
  Waiver of Jury Trial     51  
Section 11.17
  Fees and Expenses     52  
Section 11.18
  Regulated Insurance Companies     52  

iii



--------------------------------------------------------------------------------



 



FOURTH AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT OF
AIA AURORA LLC
     This FOURTH AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this
“Agreement”) of AIA AURORA LLC (the “Company”) is made and entered into as of
December 1, 2009, by and among the Company and each of the Persons listed on the
signature pages hereof as Members.
W I T N E S S E T H:
     WHEREAS, AIG Life Holdings (International) LLC (“AIGLH”) formed the Company
as a limited liability company pursuant to the Delaware Limited Liability
Company Act (6 Del. C. § 18-101, et seq., as amended and in effect from time to
time) (the “Act”) by filing a Certificate of Formation with the Office of the
Secretary of State of the State of Delaware and entering into a Limited
Liability Company Agreement on August 11, 2009 (the “Initial LLC Agreement”);
and
     WHEREAS, AIGLH amended and restated the Initial LLC Agreement by entering
into the First Amended and Restated Limited Liability Company Agreement of the
Company on August 25, 2009 (the “First Amended LLC Agreement”); and
     WHEREAS, in connection with the transfer of 100% of the Units (as
hereinafter defined) then outstanding, to American International Reinsurance
Company, Ltd. (“AIRCO”), AIRCO amended and restated the First Amended LLC
Agreement by entering into the Second Amended and Restated Limited Liability
Company Agreement of the Company on October 8, 2009, (the “Second Amended LLC
Agreement”); and
     WHEREAS, in connection with the issuance by the Company of the Preferred
Units to AIRCO, AIRCO amended and restated the Second Amended LLC Agreement by
entering into the Third Amended and Restated Limited Liability Company Agreement
of the Company on November 30, 2009 (the “Third Amended LLC Agreement”); and
     WHEREAS, the Federal Reserve Board and the United States Department of the
Treasury (the “U.S. Department of the Treasury”) announced on March 2, 2009, a
series of steps to provide tangible evidence of the U.S. Government’s commitment
to the orderly restructuring of American International Group, Inc. (“AIG”) over
time in the face of continuing market dislocation and economic deterioration,
including the step of reducing the amount outstanding under the Credit Agreement
in exchange for preferred interests in two special purpose vehicles created to
hold all of the outstanding common stock of AIA (as defined herein) and the
American Life Insurance Company; and
     WHEREAS, the Federal Reserve Bank of New York (the “FRBNY”) and AIG have
mutually agreed to pursue a separation of certain operating subsidiaries of AIG
in order to enhance their business franchises over the long term; and

 



--------------------------------------------------------------------------------



 



     WHEREAS, the parties recognize that the purposes of the arrangements
established pursuant to this Agreement are (i) to repay the FRBNY and the U.S.
Government for the financial assistance provided to AIG by the FRBNY and the
U.S. Government since September 2008 and (ii) to promote the stability of AIG by
improving its financial position while preserving the value of its businesses
over time so that AIG may be in a position to repay its obligations to the FRBNY
and the U.S. Government; and
     WHEREAS, the parties acknowledge the public policy objectives of the FRBNY
and the U.S. Government as well as the responsibilities and obligations of the
Board of AIG to enter into an agreement which represents the best interests of
its stockholders; and
     WHEREAS, simultaneously with the execution of this Agreement, AIRCO will
transfer the Preferred Units (the “Preferred Transfer”) to the FRBNY in
accordance with and pursuant to that certain Purchase Agreement (the “Purchase
Agreement”) between AIG, AIRCO and the FRBNY dated as of June 25, 2009; and
     WHEREAS, AIRCO wishes to effect (i) the amendment and restatement of the
Third Amended LLC Agreement and (ii) the continuation of the Company, in each
case, on the terms set forth herein; and
     WHEREAS, immediately after the effectiveness of this Agreement, AIRCO will
distribute 900 Common Units to AIGLH and, in turn, AIGLH will distribute such
Common Units to AIG (and following such distribution by AIGLH, AIGLH will cease
to be a Member); and
     WHEREAS, following the effectiveness of this Agreement, the parties hereto
wish to effect the admittance of AIG as a Member, on the terms set forth herein,
by having AIG execute a counterpart to this Agreement.
     NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I
DEFINITIONS
     As used in this Agreement, the following terms have the meanings set forth
below:
     Section 1.01 “Act” has the meaning set forth in the Recitals.
     Section 1.02 “Additional Equity Issuance” has the meaning set forth in
Section 3.02(b).
     Section 1.03 “Additional Member” has the meaning set forth in
Section 3.02(b).
     Section 1.04 “Adjusted Capital Account Deficit” means, with respect to any
Member, the deficit balance, if any, in such Member’s Capital Account as of the
end of the relevant Fiscal Year, after giving effect to the following
adjustments:

2



--------------------------------------------------------------------------------



 



     (a) credit to such Capital Account any amounts which such Member is
obligated to restore pursuant to any provision of this Agreement or is deemed
obligated to restore pursuant to the penultimate sentences of Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5); and
     (b) debit to such Capital Account the items described in Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and
1.704-1(b)(2)(ii)(d)(6).
The foregoing definition of “Adjusted Capital Account Deficit” is intended to
comply with the provisions of 1.704-1(b)(2)(ii)(d) of the Regulations and shall
be interpreted consistently therewith.
     Section 1.05 “Affiliate” of any Person means any Person that directly or
indirectly through one or more intermediaries, Controls, is Controlled by or is
under common Control with such Person, and the term “Affiliated” shall have a
correlative meaning; provided, however, that for purposes hereof and except as
set forth in Section 1.33(b), (i) none of the Company or any of its Subsidiaries
will be treated as Affiliates of the FRBNY, (ii) none of the AIG Member, AIRCO
nor any of their Affiliates, on the one hand, nor the FRBNY nor any of its
Affiliates, on the other, shall be deemed an Affiliate of the other such
Person(s) and (iii) for the sake of clarity, none of the AIG Credit Facility
Trust or the U.S. Department of the Treasury, on the one hand, or the FRBNY or
any of its Affiliates, on the other, shall be deemed an Affiliate of the other
such Person.
     Section 1.06 “Agreement” has the meaning set forth in the Recitals.
     Section 1.07 “AIA” means American International Assurance Company Limited,
a Hong Kong corporation and Wholly-Owned Subsidiary of HK Co.
     Section 1.08 “AIG” has the meaning set forth in the Recitals.
     Section 1.09 “AIG Credit Facility Trust” means the trust designated as the
AIG Credit Facility Trust established for the sole benefit of the United States
Treasury under that certain trust agreement dated January 16, 2009 and shall
include the trustees thereof acting in their capacities as such trustees as the
context may require.
     Section 1.10 “AIGLH” has the meaning set forth in the Recitals.
     Section 1.11 “AIG Member” means (i) to the extent AIG holds any Common
Interest, AIG; or (ii) to the extent AIG does not hold any Common Interest, any
Affiliate of AIG which is a Common Member designated by AIG to be the AIG
Member.
     Section 1.12 “AIRCO” has the meaning set forth in the Recitals.
     Section 1.13 “Authorized Representative” has the meaning set forth in
Section 7.07(a) hereof.
     Section 1.14 “Bankruptcy” of the Company means (a) the filing by the
Company of a voluntary petition seeking liquidation, reorganization, arrangement
or readjustment, in any form, of its debts under Title 11 of the United States
Code or any other Federal or state insolvency

3



--------------------------------------------------------------------------------



 



Law, or the Company’s filing an answer consenting to or acquiescing in any such
petition, (b) the making by the Company of any assignment for the benefit of its
creditors, or (c) the expiration of 60 days after the filing of an involuntary
petition under Title 11 of the United States Code, an application for the
appointment of a receiver for the assets of the Company, or an involuntary
petition seeking liquidation, reorganization, arrangement or readjustment of its
debts under any other Federal or state insolvency Law, provided, however, that
the same shall not have been vacated, set aside or stayed within such 60-day
period.
     Section 1.15 “Board of Governors” has the meaning set forth in
Section 7.07(b) hereof.
     Section 1.16 “Board of Managers” has the meaning set forth in Section
4.01(a)(i) hereof.
     Section 1.17 “Capital Account” shall mean, with respect to any Member, the
Capital Account maintained for such Member in accordance with the following
provisions:
     (a) to each Member’s Capital Account, there shall be credited such Member’s
Capital Contribution, such Member’s distributive share of Net Income or any item
in the nature of income or gain which is specially allocated pursuant to
Section 6.03 hereof, and the amount of any Company liabilities assumed by such
Member or which are secured by any property distributed to such Member;
     (b) from each Member’s Capital Account, there shall be debited the amount
of cash and the Gross Asset Value of any property distributed to such Member
pursuant to any provision of this Agreement, such Member’s distributive share of
Net Loss or any item in the nature of expenses or losses which is specially
allocated pursuant to Section 6.03 hereof, and the amount of any liabilities of
such Member assumed by the Company or which are secured by any property
contributed by such Member to the Company;
     (c) if all or a portion of an Interest is Transferred in accordance with
the terms of this Agreement, the transferee shall succeed to the Capital Account
of the transferor to the extent that it relates to the Transferred Interest; and
     (d) in determining the amount of any liability for purposes of
subparagraphs (a) and (b) there shall be taken into account Code Section 752(c)
and any other applicable provisions of the Code and the Regulations.
     The foregoing provision and other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Regulations
Section 1.704-1(b) and shall be interpreted and applied in a manner consistent
with such Regulations. The initial Capital Account of the Members which reflects
any contribution made pursuant to the Separation Plan (as defined in the
Purchase Agreement) is set forth on Schedule I.
     Section 1.18 “Capital Contribution” means, with respect to any Member, the
amount of money and the fair market value of property contributed to the Company
by such Member (or its predecessors in interest) at such time with respect to
the Interests held by such Member; “Capital Contributions” means, with respect
to any Member, the aggregate amount of money and the fair

4



--------------------------------------------------------------------------------



 



market value of property contributed to the Company by such Member (or its
predecessors in interest) with respect to the Interests held by such Member.
     Section 1.19 “Certificate” means the Certificate of Formation as filed with
the Secretary of State of the State of Delaware pursuant to the Act as set forth
in the Recitals hereof, as it may be amended or restated from time to time.
     Section 1.20 “Closing” has the meaning set forth in Section 1.2(a) of the
Purchase Agreement.
     Section 1.21 “Closing Date” has the meaning set forth in Section 1.2(a) of
the Purchase Agreement.
     Section 1.22 “Code” means the United States Internal Revenue Code of 1986,
as amended from time to time.
     Section 1.23 “Common Interest” means the limited liability company
membership interest represented by the Common Units owned by a Common Member in
the Company at any particular time, including the right of such Common Member to
any and all benefits to which a Common Member may be entitled as provided in the
Act, this Agreement, or otherwise, together with the obligations of such Common
Member to comply with all terms and provisions of this Agreement and the Act.
     Section 1.24 “Common Member” means each Person admitted to the Company as a
Common Member whose name is set forth on Schedule I hereto as a Common Member
with respect to Common Units held by such Person, and any other Person admitted
as an additional or substitute Common Member, so long as such Person remains a
Common Member.
     Section 1.25 “Common Units” has the meaning set forth in
Section 3.04(a)(ii) hereof.
     Section 1.26 “Company” has the meaning specified in the introductory
paragraph hereof.
     Section 1.27 “Company Business” has the meaning set forth in
Section 2.05(a) hereof.
     Section 1.28 “Company Expenses” has the meaning set forth in
Section 4.03(a) hereof.
     Section 1.29 “Company Minimum Gain” has the same meaning as “partnership
minimum gain” set forth in Regulations Sections 1.704-2(b)(2) and 1.704-2(d).
     Section 1.30 “Comptroller General” has the meaning set forth in Section
7.07(b) hereof.
     Section 1.31 “Consent Holder” means, prior to the Preferred Transfer, any
of AIRCO, AIGLH or AIG and, following the Preferred Transfer, the FRBNY Member.
     Section 1.32 “Consent Request Contact” has the meaning set forth in Section
4.01(e) hereof.

5



--------------------------------------------------------------------------------



 



     Section 1.33 “Control,” “Controlled,” and “Controlling” mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting Securities, by contract or otherwise; provided, however,
that the parties hereto and the Company hereby agree as follows:
     (a) none of the FRBNY or any of its Affiliates (whether acting in its
capacity as a Preferred Member or otherwise) shall at any time be deemed to
Control (or have the right to obtain the Control of) the AIG Member, the Company
or any of its Subsidiaries under this Agreement by virtue of any of the
following: (i) the Credit Agreement (as of the date hereof), any related pledge
and security arrangements or the exercise of any rights or the performance of
any obligations thereunder, (ii) the AIG Credit Facility Trust Agreement, dated
as of January 16, 2009, relating to the AIG Credit Facility Trust or the
exercise of any rights or the performance of any obligations thereunder,
(iii) the ownership by the AIG Credit Facility Trust, the U.S. Department of the
Treasury or any other United States Governmental Entity (other than the FRBNY or
any of its Affiliates) of any equity securities of AIG or any of its Affiliates
(other than the Company) or the exercise of any voting or other rights attaching
to any such equity securities and/or (iv) this Agreement or the Purchase
Agreement or the exercise of any rights or the performance of any obligations
hereunder or thereunder; and
     (b) notwithstanding clause (a) of this definition, the FRBNY or any of its
Affiliates (which does not include, for the sake of clarity, the AIG Credit
Facility Trust) shall be deemed to Control the AIG Member, the Company or any of
its Subsidiaries under this Agreement at any time that the FRBNY or any of its
Affiliates (which does not include, for the sake of clarity, the AIG Credit
Facility Trust) (x) shall own, directly or indirectly, either (i) a majority of
the outstanding Common Interests or (ii) securities of AIG or AIRCO representing
a majority of the shares entitled to vote on matters generally presented for a
vote of the stockholders of AIG or AIRCO, as the case may be or (y) shall have
the right to elect or appoint a majority of the members of the board of
directors or board of managers of AIG, AIRCO or the Company.
     Section 1.34 “Conversion Demand” has the meaning set forth in
Section 11.14(b) hereof.
     Section 1.35 “Conversion Demanding Member” has the meaning set forth in
Section 11.14(b) hereof.
     Section 1.36 “Credit Agreement” means the Credit Agreement dated
September 22, 2008, between AIG and the FRBNY, as amended from time to time.
     Section 1.37 “Department” means, with respect to any regulated Subsidiary
of the Company, any Governmental Entity which regulates and oversees, in any
material respect, the business of such Subsidiary (including any branch thereof)
in any of the jurisdictions or administrative regions (e.g., Hong Kong) in which
such Subsidiary conducts its business.
     Section 1.38 “Depreciation” means, for each Fiscal Year, an amount equal to
the depreciation, amortization, or other cost recovery deduction allowable for
U.S. federal income tax purposes with respect to an asset for such Fiscal Year,
except that (i) with respect to any asset

6



--------------------------------------------------------------------------------



 



the Gross Asset Value of which differs from its adjusted tax basis for U.S.
federal income tax purposes at the beginning of such Fiscal Year and which
difference is being eliminated by use of the “remedial method” as defined by
Regulations Section 1.704-3(d), Depreciation for such Fiscal Year shall be the
amount of book basis recovered for such Fiscal Year under the rules prescribed
by Regulations Section 1.704-3(d)(2), and (ii) with respect to any other asset
the Gross Asset Value of which differs from its adjusted tax basis for U.S.
federal income tax purposes at the beginning of such Fiscal Year,
(a) Depreciation shall be an amount which bears the same ratio to such beginning
Gross Asset Value as the U.S. federal income tax depreciation, amortization, or
other cost recovery deduction for such Fiscal Year bears to such beginning
adjusted tax basis; and (b) if the adjusted tax basis for U.S. federal income
tax purposes of an asset at the beginning of such Fiscal Year is zero,
Depreciation shall be determined with reference to such beginning Gross Asset
Value using any reasonable method selected by the Board of Managers.
     Section 1.39 “Distributed Securities” has the meaning set forth in Section
5.04(b) hereof.
     Section 1.40 “Distribution Demand” has the meaning set forth in Section
5.04(b) hereof.
     Section 1.41 “Distribution Demanding Member” has the meaning set forth in
Section 5.04(a) hereof.
     Section 1.42 “Drag-Along Buyer” has the meaning set forth in
Section 8.05(a) hereof.
     Section 1.43 “Drag-Along Demand” has the meaning set forth in
Section 8.05(a) hereof.
     Section 1.44 “Drag-Along Members” has the meaning set forth in
Section 8.05(b) hereof.
     Section 1.45 “Drag-Along Notice” has the meaning set forth in
Section 8.05(b) hereof.
     Section 1.46 “Drag-Along Sale” means any sale, merger, consolidation or
other business combination consisting of a Transfer by the Preferred Members of
all of the Interests or other issued and outstanding Equity Interests then held
by the Preferred Members.
     Section 1.47 “Drag-Along Transfer” has the meaning set forth in Section
8.05(a) hereof.
     Section 1.48 “Entity” means any general partnership, limited partnership,
limited liability company, corporation, joint venture, trust, business trust,
cooperative, association or other entity.
     Section 1.49 “Equity Securities” has the meaning set forth in
Section 3.02(a) hereof.
     Section 1.50 “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and applicable rules and regulations thereunder.

7



--------------------------------------------------------------------------------



 



     Section 1.51 “First Amended LLC Agreement” has the meaning set forth in the
Recitals.
     Section 1.52 “Fiscal Year” has the meaning set forth in Section 2.07
hereof.
     Section 1.53 “FRBNY” has the meaning set forth in the Recitals.
     Section 1.54 “FRBNY Member” means the FRBNY and any Permitted Transferee
thereof.
     Section 1.55 “GAO” has the meaning set forth in Section 7.07(b) hereof.
     Section 1.56 “Global Coordinators” has the meaning set forth in
Section 8.07 hereof.
     Section 1.57 “Governmental Entity” means any national, regional, local or
foreign governmental, legislative, judicial, administrative or regulatory
authority, agency, commission, body, court or entity.
     Section 1.58 “Gross Asset Value” means, with respect to any asset, the
asset’s adjusted basis for federal income tax purposes, except as follows:
     (a) the Gross Asset Value of any asset contributed by a Member to the
Company is the gross fair market value of such asset as determined by the Board
of Managers at the time of contribution;
     (b) the Gross Asset Value of all Company assets shall be adjusted to equal
their respective gross fair market values, as determined by the Board of
Managers, as of the following times: (i) the acquisition of any additional
interest in the Company by any new or existing Member in exchange for more than
a de minimis Capital Contribution; (ii) the distribution by the Company to a
Member of more than a de minimis amount of property as consideration for an
interest in the Company, (iii) the grant of an interest in the Company (other
than a de minimis interest) as consideration for the provision of services to or
for the benefit of the Company by an existing Member acting in a Member
capacity, or by a new Member acting in a Member capacity or in anticipation of
becoming a Member; and (iv) the liquidation of the Company within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g); provided, however, that the
adjustments pursuant to clauses (i), (ii) and (iii) above shall be made only if
the Board of Managers reasonably determines that such adjustments are necessary
or appropriate to reflect the relative economic interests of the Members in the
Company; and
     (c) the Gross Asset Value of any Company asset distributed to any Member
shall be adjusted to equal the gross fair market value of such asset on the date
of distribution as determined by the Board of Managers.
If the Gross Asset Value of a Company asset has been determined or adjusted
pursuant to clause (a) or (b) above, such Gross Asset Value shall thereafter be
adjusted by the Depreciation taken into account with respect to such asset for
purposes of computing Net Income or Net Loss.

8



--------------------------------------------------------------------------------



 



     Section 1.59 “Helping Families Act” has the meaning set forth in Section
7.07(b) hereof.
     Section 1.60 “HK Co.” means AIA Group Limited, a Hong Kong private limited
company which is a Wholly-Owned Subsidiary of the Company and holds one hundred
(100%) of AIA’s total share capital.
     Section 1.61 “HK Note B” has the meaning set forth in Annex A to the
Purchase Agreement.
     Section 1.62 “Indebtedness” means, without duplication, with respect to any
Person, all liabilities, obligations and indebtedness for borrowed money of such
Person, of any kind or nature, now or hereafter owing, arising, due or payable,
howsoever evidenced, created, incurred, acquired or owing, whether primary,
secondary, direct, contingent, fixed or otherwise, consisting of indebtedness
for borrowed money or the deferred purchase price of property or services,
excluding purchases of merchandise and services in the ordinary course of
business consistent with past practice, but including (a) all obligations and
liabilities of any Person secured by any lien on such Person’s property, even
though such Person shall not have assumed or become liable for the payment
thereof (except unperfected Permitted Liens incurred in the ordinary course of
business and not in connection with the borrowing of money); (b) all obligations
and liabilities of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under
generally accepted accounting principles, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with generally
accepted accounting principles; (c) all obligations and liabilities created or
arising under any conditional sale or other title retention agreement with
respect to property used or acquired by such Person, even if the rights and
remedies of the lessor, seller or lender thereunder are limited to repossession
of such property; (d) all obligations and liabilities under guarantees by such
Person of Indebtedness of another Person; (e) all obligations and liabilities of
such Person in respect of letters of credit, bankers’ acceptances or similar
instruments issued or accepted by banks and other financial institutions for the
account of such Person; (f) all obligations of such Person evidenced by bonds,
notes, debentures, or similar instruments; and (g) all obligations of such
Person with respect to deposits or advances of any kind. Notwithstanding
anything herein to the contrary, Indebtedness shall not include (i) any
obligation of any Person to make any payment, hold funds or securities in trust
or to segregate funds or securities for the benefit of one or more third parties
(including any policyholder, pension fund or mutual fund shareholder or
unitholder) pursuant to any insurance or reinsurance contract, annuity contract,
variable annuity contract, unit-linked or mutual fund account or other similar
agreement or instrument; or any pension fund or mutual fund contract; or any
capital redemption contract or suretyship contract issued pursuant to its
insurance business license in the ordinary course of business, (ii) any
Indebtedness issued, assumed, guaranteed or otherwise incurred by any Regulated
Subsidiary, for or on behalf of any separate account of such Regulated
Subsidiary, in respect of which the recourse of the holder of such Indebtedness
is limited to assets of such separate account and no other assets or property
whatsoever of any AIA Entity, (iii) any Indebtedness that is secured by a real
property mortgage under which the recourse of the lender is limited to the
relevant real property and no other assets or property whatsoever of any AIA
Entity other than recourse liability for customary “bad boy”

9



--------------------------------------------------------------------------------



 



acts, (iv) the obligations of any investment funds Controlled by AIA that would
be considered as liabilities of AIA on the consolidated financial statements
prepared in accordance with generally accepted accounting principles applicable
to AIA, but not, for the sake of clarity, in respect of indebtedness for
borrowed money, (v) obligations under Swap Contracts, (vi) obligations under or
arising out of any employee benefit plan, employment contract or other similar
arrangement in existence as of the Closing Date, or (vii) obligations under any
severance or termination of employment agreement or plan. For the avoidance of
doubt, Indebtedness shall not include statutory liens incurred or advances or
deposits or other security granted to any Governmental Entity in connection with
a governmental authorization, registration, filing, license, permit or approval
of the ordinary course of business consistent with past practice.
     Section 1.63 “Indemnified Party” has the meaning set forth in
Section 4.04(a) hereof.
     Section 1.64 “Initial LLC Agreement” has the meaning set forth in the
Recitals hereof.
     Section 1.65 “Initial Capital Contribution” has the meaning set forth in
Section 3.01 hereof.
     Section 1.66 “Initial Liquidation Preference” means $16 billion.
     Section 1.67 “Initial Period” means the 48-month period following the date
of this Agreement.
     Section 1.68 “Initial Public Offering” means any initial underwritten sale
of Securities of the Company, HK Co., any Entity owning all or substantially all
of the assets of AIA and its Subsidiaries, taken as a whole, or any Entity
formed solely for the purpose of owning all of the Interests, in each case,
pursuant to (i) an effective registration statement under the Securities Act
filed with the Securities and Exchange Commission on Form S-1 or Form F-1 (or a
successor form) after which sale such Securities are listed or quoted on a
national securities exchange or an established foreign securities exchange or
authorized to be quoted on an inter-dealer quotation system of a registered
national securities association or (ii) a listing on any internationally
recognized foreign stock exchange, including the Main Board of the Stock
Exchange of Hong Kong Limited and the Singapore Exchange Securities Trading
Limited.
     Section 1.69 “Insurance Subsidiary” means AIA and any of its Subsidiaries
which are insurance companies.
     Section 1.70 “Interests” means the Preferred Interests and the Common
Interests.
     Section 1.71 “IPO Demand” has the meaning set forth in Section 8.04(a)
hereof.
     Section 1.72 “IPO Demanding Member” has the meaning set forth in Section
8.04(a) hereof.
     Section 1.73 “Laws” means any federal, state, local or foreign law, statute
or ordinance, or any rule, regulation, judgment, order, writ, injunction,
ruling, decree or agency requirement of any Governmental Entity. For the sake of
clarity, the term “Laws” includes without limitation: (i) any applicable
anti-corruption laws relating to the offer, payment, promise to pay, or

10



--------------------------------------------------------------------------------



 



authorization of the payment or giving of money, or anything else of value, to
any government official, (ii) any applicable laws or sanctions administered by
the U.S. Department of the Treasury’s Office of Foreign Assets Control, the
United Nations Security Council or other relevant sanctions authority relating
to dealings or transactions with any Person, in any country or territory, that
at the time of the dealing or transaction is or was the subject of sanctions,
(iii) any applicable anti-money laundering laws and regulations, and (iv) any
applicable U.S. anti-boycott laws and regulations.
     Section 1.74 “Liquidation Preference” means, as of any time, the Initial
Liquidation Preference plus the aggregate Preferred Return earned thereon during
all quarters ended prior to that time minus the amount of distributions received
by the Preferred Members (or their predecessors in interest) under
Sections 5.02(c) hereof or Section 5.02(a) hereof (solely with respect to all
quarters ended prior to the then current quarter) prior to that time.
     Section 1.75 “Liquidator” has the meaning set forth in Section 9.03(b)
hereof.
     Section 1.76 “Majority in Interest” means the affirmative vote of the
Members of a particular class whose Unit Percentage represents more than fifty
percent (50%) of the aggregate Unit Percentages of all Members of such
particular class.
     Section 1.77 “Majority Preferred Members” means, at any time, the Preferred
Member(s) (other than the FRBNY Member) that own Preferred Units representing
more than fifty percent (50%) of the then aggregate Liquidation Preference.
     Section 1.78 “Manager” has the meaning set forth in Section 4.01(a)(i)
hereof.
     Section 1.79 “Material Subsidiary” means any Subsidiary of the Company that
would constitute a “significant subsidiary” of the Company within the meaning of
Rule 1-02 of Regulation S-X under the Exchange Act if the Company’s Securities
were registered under the Exchange Act. As of the Closing Date, the Material
Subsidiaries are set forth on Schedule III.
     Section 1.80 “Members” means, collectively, the Preferred Members and the
Common Members.
     Section 1.81 “Member Nonrecourse Debt” has the same meaning as the term
“partner nonrecourse debt” set forth in Regulations Section 1.704-2(b)(4).
     Section 1.82 “Member Nonrecourse Debt Minimum Gain” means an amount, with
respect to each Member Nonrecourse Debt, equal to the Company Minimum Gain that
would result if the Member Nonrecourse Debt were treated as a Nonrecourse
Liability, determined in accordance with Regulations Section 1.704-2(i)(3).
     Section 1.83 “Member Nonrecourse Deductions” has the same meaning as the
term “partner nonrecourse deductions” set forth in Regulations
Sections 1.704-2(i)(1) and 1.704-2(i)(2).
     Section 1.84 “Net Income” and “Net Loss” means, for each Fiscal Year or
other period, an amount equal to the Company’s taxable income or loss for such
Fiscal Year or period,

11



--------------------------------------------------------------------------------



 



determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss) with the
following adjustments:
     (a) any income of the Company that is exempt from federal income tax and
not otherwise taken into account in computing Net Income or Net Loss pursuant to
this paragraph shall be added to such income or loss;
     (b) any expenditures of the Company described in Code Section 705(a)(2)(B)
or treated as Code Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704-(1)(b)(2)(iv)(i), and not otherwise taken into account in
computing Net Income or Net Loss pursuant to this paragraph, shall be subtracted
from such taxable income or loss;
     (c) in the event the Gross Asset Value of any Company asset is adjusted
pursuant to subdivisions (b) or (c) of the definition of “Gross Asset Value”
herein, the amount of such adjustment shall be taken into account as gain or
loss from the disposition of such asset for purposes of computing Net Income or
Net Loss;
     (d) gain or loss resulting from any disposition of Company property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding that the adjusted tax basis of such property differs from
its Gross Asset Value;
     (e) in lieu of depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such fiscal year, computed in
accordance with the definition of “Depreciation”;
     (f) any items which are specially allocated pursuant to the provisions of
Section 6.03 shall not be taken into account in computing Net Income or Net
Loss.
For the avoidance of doubt, the Preferred Return will be taken into account as a
guaranteed payment deductible under Code Section 707(c) in determining the
Company’s taxable income or loss.
     Section 1.85 “Net Proceeds” means, with respect to any Additional Equity
Issuance or any Qualifying Event, the cash proceeds (including cash proceeds
subsequently received (as and when received) in respect of noncash consideration
initially received), net of (i) all expenses and costs (including broker’s fees
or commissions, legal fees, transfer and similar taxes and the Company’s
good-faith estimate of income taxes paid or payable in connection with such
Additional Equity Issuance or Qualifying Event) incurred or assumed in
connection with such Additional Equity Issuance or Qualifying Event,
(ii) amounts provided as a reserve, in accordance with generally accepted
accounting principles, against any liabilities associated with the asset subject
to such Qualifying Event or under any indemnification obligations or purchase
price adjustment associated with such Additional Equity Issuance or Qualifying
Event; provided, however, that to the extent and at the time any such amounts
are released from such reserve, such amounts shall constitute Net Proceeds,
(iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness that is secured by the asset sold in such Qualifying
Event and that is required to be repaid with such proceeds (other than any such

12



--------------------------------------------------------------------------------



 



Indebtedness assumed by the purchaser of such asset), (iv) the proceeds thereof
required to be paid to employees pursuant to any employee benefit plan,
employment contract or other similar arrangement in effect on the Closing Date,
(v) amounts required to be paid to any Person (other than the Company or any
Subsidiary) owning an interest in the asset subject to such Qualifying Event;
(vi) Regulatory Capital Needs (including proceeds received by the Company in
connection with Section 3.02(c)), and (vii) any amount which (A) may not be
distributed by any Insurance Subsidiary pursuant to any regulatory requirement,
directive or order of any Governmental Entity, or which it would otherwise be
illegal to distribute (whether as a dividend or otherwise), directly or
indirectly to the Company or any of its Subsidiaries, and (B) the Company, in
consultation with the Members and appropriate rating agencies, reasonably
determines the distribution of which would cause the Insurance Subsidiary’s
ratings to be downgraded; provided further that in both cases the Company agrees
that it shall use all commercially reasonable efforts to obtain any rating
agency, regulatory or other approvals or assurances as may be necessary to
permit such distribution of Net Proceeds in compliance with applicable Law and
without a credit rating downgrade.
     Section 1.86 “Nondisclosure Agreement” has the meaning set forth in Section
7.07(a) hereof.
     Section 1.87 “Nonrecourse Deductions” has the meaning set forth in
Regulations Section 1.704-2(b)(1) and 1.704-2(c).
     Section 1.88 “Nonrecourse Liability” has the meaning set forth in
Regulations Section 1.752-1(a)(2).
     Section 1.89 “Observers” has the meaning set forth in Section 4.07 hereof.
     Section 1.90 “Participating Fair Market Value” means the amount of
distributions that the Preferred Members would receive solely pursuant to
Section 5.02(e) in the event of a distribution to all the Members under
Section 5.02, where the amount of such distributions to all Members is equal to:
(i) following an Initial Public Offering, the Net Proceeds that the Company
would receive (and that would be available for distribution to the Members) in
connection with a Public Offering of one hundred percent (100%) of the equity
securities in the Entity subject to the Initial Public Offering then held,
directly or indirectly, by the Company, based on the average closing sales price
of the equity securities in the Entity subject to the Initial Public Offering on
the trading day immediately prior to the date of determination; and (ii) prior
to an Initial Public Offering, the total amount that would be received by the
Members in a sale of one hundred percent (100%) of the Equity Securities of the
Company, as determined in accordance with Section 8.06.
     Section 1.91 “Participation Redemption” has the meaning set forth in
Section 8.06 hereof.
     Section 1.92 “Permitted Liens” means (a) liens that secure debt that is
reflected on the Financial Statements, as defined in the Purchase Agreement;
(b) liens for taxes, assessments or other governmental charges or levies that
are not yet due or payable or that are being contested in good faith by
appropriate proceedings; (c) statutory liens of landlords and liens of carriers,

13



--------------------------------------------------------------------------------



 



warehousemen, mechanics, materialmen, repairmen and other liens imposed by Law
for amounts not yet due; (d) liens incurred or deposits made to a Governmental
Entity in connection with a governmental authorization, registration, filing,
license, permit or approval; (e) liens incurred or deposits made in the ordinary
course of the business of the Company, AIA or any of their respective
Subsidiaries in connection with workers’ compensation, unemployment insurance or
other types of social security; (f) defects of title, easements, rights-of-way,
covenants, restrictions and other similar charges or encumbrances not materially
interfering with the ordinary conduct of business or which are shown by a
current title report or other similar report or listing previously provided or
made available to the FRBNY; (g) liens not created by the Company, AIA or any of
their respective Subsidiaries that affect the underlying fee interest of any
leased real property; (h) liens incurred in the ordinary course of the business
of the Company, AIA or any of their respective Subsidiaries securing obligations
or liabilities that are not individually or in the aggregate material to the
relevant asset or property, respectively; (i) all licenses, agreements,
settlements, consents, covenants not to assert and other arrangements entered
into in the ordinary course of the business of the Company, AIA or any of their
respective Subsidiaries; (j) zoning, building and other generally applicable
land use restrictions; (k) liens that have been placed by a third party on the
fee title of the real property constituting the leased real property or real
property over which the Company, AIA or any of their respective Subsidiaries
have easement rights; (l) leases or similar agreements affecting the real
property owned by the Company, AIA or any of their respective Subsidiaries,
provided that such leases and agreements have been provided or made available to
the FRBNY; (m) liens or other restrictions on transfer imposed by applicable
insurance Laws; (n) pledges or other collateral assignments of assets, including
by means of a credit for reinsurance trust, to or for the benefit of cedents
under reinsurance written by each of AIA or any of its Subsidiaries that is an
insurance company, for purposes of statutory accounting credit; (o) liens
granted under securities lending and borrowing agreements, repurchase and
reverse repurchase agreements and derivatives entered into in the ordinary
course of the business of the Company, AIA or any of their respective
Subsidiaries; (p) clearing and settlement liens on securities and other
investment properties incurred in the ordinary course of clearing and settlement
transactions in such securities and other investment properties and the holding
of legal title or other interests in securities or other investment properties
by custodians or depositories in the ordinary course of the business of the
Company, AIA or any of their respective Subsidiaries; (q) agreements with any
Governmental Entities or any public utilities or private suppliers of services,
including subdivision agreements, development agreements and site control
agreements (provided, however, that such agreements do not materially interfere
with the ordinary conduct of business of the Company, AIA or any of their
respective Subsidiaries); (r) rights of the owners of any mineral rights
(provided, however, that such rights do not materially interfere with the
ordinary conduct of business of the Company, AIA or any of their respective
Subsidiaries); (s) reservations, limitations, appropriations, provisos and
conditions in the original grants from the crown or the relevant Governmental
Entity, native land claims and statutory exceptions to title; and (t) any liens
between AIG and the FRBNY created by (1) the Guarantee and Pledge Agreement, or
(2) the Credit Agreement.
     Section 1.93 “Permitted Transferee” means, with respect to (i) the Common
Members, (A) prior to the Preferred Payment, (1) the FRBNY, AIGLH, AIG, any
Common Member or any Person that is a Wholly-Owned Subsidiary of any Common
Member (but only for so long as that Person remains a Wholly-Owned Subsidiary of
the transferring Common Member as further

14



--------------------------------------------------------------------------------



 



provided in the agreement to be bound which shall be executed and delivered by
such Permitted Transferee in accordance with Section 8.02 hereof) and (2) the
FRBNY as pledgee under the Guarantee and Pledge Agreement dated as of
September 22, 2008, as amended on the Closing Date; and (B) following the
Preferred Payment, any Affiliate thereof and (ii) the Preferred Members, (A) the
U.S. Department of the Treasury or any other department or agency of the U.S.
Government; (B) any Entity wholly-owned by such Preferred Member and/or one or
more of its Permitted Transferees and established solely to hold the Preferred
Interest on behalf of such Preferred Member and/or one or more of its Permitted
Transferees; or (C) any trust or similar Entity established on behalf of such
Preferred Member and/or one or more of its Permitted Transferees and solely to
hold the Preferred Interest on behalf of such Preferred Member and/or one or
more of its Permitted Transferees (but only for so long as that Person continues
to satisfy the requirements of Sections 1.93(ii)(B) or (C) herein, as further
provided in the agreement to be bound which shall be executed and delivered by
such Permitted Transferee in accordance with Section 8.02 hereof).
     Section 1.94 “Person” means any individual or Entity and, where the context
so permits, the legal representatives, successors in interest and permitted
assigns of such Person.
     Section 1.95 “PhilAm” means the Philippine American Life and General
Insurance Company, a corporation organized under the laws of the Philippines.
     Section 1.96 “Preferred Interest” means the non-voting limited liability
company membership interest represented by the Preferred Units owned by a
Preferred Member in the Company at any particular time, including the right of
such Preferred Member to any and all benefits to which such Preferred Member may
be entitled as provided in the Act, this Agreement, or otherwise, together with
the obligations of such Preferred Member to comply with all terms and provisions
of this Agreement and the Act.
     Section 1.97 “Preferred Member” means each Person admitted to the Company
as a Preferred Member whose name is set forth on Schedule I hereto as a
Preferred Member with respect to Preferred Units held by such Person, and any
other Person admitted as an additional or substitute Preferred Member, so long
as such Person remains a Preferred Member.
     Section 1.98 “Preferred Participating Return” has the meaning set forth in
Section 5.02(e) hereof.
     Section 1.99 “Preferred Payment” means the distribution to the Preferred
Members of the Initial Liquidation Preference plus the aggregate Preferred
Returns earned thereon in full.
     Section 1.100 “Preferred Redemption” means the Preferred Payment and the
Participation Redemption.
     Section 1.101 “Preferred Return” means a return of five percent (5%) per
annum until September 22, 2013, and thereafter nine percent (9%) per annum, in
each case, compounded quarterly on the average daily balances of the Liquidation
Preference.
     Section 1.102 “Preferred Transfer” has the meaning set forth in the
Recitals.

15



--------------------------------------------------------------------------------



 



     Section 1.103 “Preferred Units” has the meaning set forth in
Section 3.04(a)(i) hereof.
     Section 1.104 “Public Offering” means any public sale of Securities of the
Company, HK Co. or any Material Subsidiary (i) in a primary sale in which the
Company, HK Co. or such Material Subsidiary is the issuer of such Securities,
including without limitation, an Initial Public Offering; or (ii) in a secondary
sale in which the Company or any of its Subsidiaries is the selling stockholder.
     Section 1.105 “Purchase Agreement” has the meaning set forth in the
Recitals hereof.
     Section 1.106 “Qualifying Event” means (i) any Public Offering, (ii) a
liquidation or winding up of the Company or any Material Subsidiary or (iii) a
Voluntary Sale; provided, however, that in no event shall any (A) Initial Public
Offering, effected by virtue of the exercise by the IPO Demanding Member of the
rights set forth in Section 8.04(a), or (B) Sale of the Company, effected by
virtue of the exercise by the Sale Demanding Member of the rights set forth in
Section 8.04(b), constitute a Qualifying Event.
     Section 1.107 “Redemption Notice” has the meaning set forth in Section 8.06
hereof.
     Section 1.108 “Regulated Subsidiary” means each subsidiary of AIA that is
regulated by a Department. The Regulated Subsidiaries as of the date hereof are
set forth on Schedule II.
     Section 1.109 “Regulations” means the Income Tax Regulations promulgated
under the Code, as amended.
     Section 1.110 “Regulatory Capital Needs” means, with respect to any
Insurance Subsidiary, the amounts required to satisfy any of its existing
capital or liquidity needs arising under applicable Law or regulatory
requirement, directive or order of any relevant Department.
     Section 1.111 “Sale Demanding Member” has the meaning set forth in Section
8.04(b) hereof.
     Section 1.112 “Sale of the Company” means (i) the sale, merger,
consolidation, business combination or similar transaction or related series of
transactions (other than an Initial Public Offering) involving the Company or
any other Entity owning all or substantially all of the assets of the Company
and its Subsidiaries, taken as a whole, as a result of which a Person or group
of Persons (excluding any existing Members and their Permitted Transferees) own
(directly or indirectly) fifty percent (50%) or more of the voting power of the
Company (or such other Entity (or the surviving or resulting Entity thereof)) or
(ii) the sale or transfer of all or substantially all of the assets of the
Company and its Subsidiaries, taken as a whole, in a single transaction or a
series of related transactions.
     Section 1.113 “Sale of the Company Demand” has the meaning set forth in
Section 8.04(b) hereof.
     Section 1.114 “Second Amended LLC Agreement” has the meaning set forth in
the Recitals.

16



--------------------------------------------------------------------------------



 



     Section 1.115 “Securities” means equity securities of every kind and
nature, including stock, warrants, options or options or agreements to acquire
any of the foregoing, and other instruments representing equity in any Entity.
     Section 1.116 “Securities Act” means the Securities Act of 1933, as amended
from time to time.
     Section 1.117 “Securities Distribution” has the meaning set forth in
Section 5.04 hereof.
     Section 1.118 “Securities Lending Management” means any transaction
undertaken to manage liquidity of AIA and its Subsidiaries in connection with
the existing and ongoing securities lending program up to the amounts disclosed
to the FRBNY pursuant to the Purchase Agreement and in the ordinary course of
business consistent with past practice or the unwinding of such securities
lending program, provided, however, that all amounts owed by AIA and its
Subsidiaries under all securities lending facilities pursuant to such securities
lending program do not exceed, in the aggregate and at any time, the aggregate
amounts outstanding under all such securities lending facilities as of
February 28, 2009.
     Section 1.119 “Selling Member” has the meaning set forth in Section 8.05(a)
hereof.
     Section 1.120 “Significant Action” has the meaning set forth in
Section 4.01(d) hereof.
     Section 1.121 “Significant Action Request Notice” has the meaning set forth
in Section 4.01(e) hereof.
     Section 1.122 “Subsidiary” means, with respect to any specified Person, any
other Person in which such specified Person, directly or indirectly through one
or more Affiliates or otherwise, beneficially owns more than fifty percent (50%)
of the ownership interest (determined by equity or economic interests) in, or
the right to appoint a majority of the board of managers or similar governing
body of, such other Person; provided, however, that for the sake of clarity, the
AIG Credit Facility Trust shall not be a Subsidiary of the FRBNY.
     Section 1.123 “Substituted Member” has the meaning set forth in
Section 8.02 hereof.
     Section 1.124 “Swap Contracts” shall have the meaning provided for such
term in the Credit Agreement.
     Section 1.125 “Tax Matters Member” has the meaning set forth in
Section 7.03 hereof.
     Section 1.126 “Third Amended LLC Agreement” has the meaning set forth in
the Recitals.
     Section 1.127 “Third Party” means a prospective purchaser (other than a
Permitted Transferee of the prospective selling Member) of Equity Securities in
a bona fide arm’s length transaction.
     Section 1.128 “Trading Value” means the average closing sales price,
rounded to four decimal points, of the Distributed Securities on the primary
securities exchange upon which such

17



--------------------------------------------------------------------------------



 



Distributed Securities are traded (at the time of the Distribution Demand) for
the period of the ten consecutive trading days ending on the second full trading
day prior to the Distribution Demand.
     Section 1.129 “Transaction Documents” has the meaning set forth in Section
6.6(tt) of the Purchase Agreement.
     Section 1.130 “Transfer” means, with respect to any Interests, (i) when
used as a verb, to sell, assign, dispose of, exchange, pledge, encumber,
hypothecate or otherwise transfer any such Interests or any participation or
interest therein, whether directly or indirectly, or agree or commit to do any
of the foregoing and (ii) when used as a noun, a direct or indirect sale,
assignment, disposition, exchange, pledge, encumbrance, hypothecation, or other
transfer of any such Interests or any participation or interest therein or any
agreement or commitment to do any of the foregoing.
     Section 1.131 “UCC” has the meaning set forth in Section 3.05(c) hereof.
     Section 1.132 “Unit Certificates” has the meaning set forth in
Section 3.05(a) hereof.
     Section 1.133 “Unit Percentage” means, with respect to each class of
Members, a fraction, the numerator of which is the aggregate number of Units of
such class held by a Member, and the denominator of which is the aggregate
number of all Units of such class of Units then issued and outstanding.
     Section 1.134 “Units” means, collectively, the Preferred Units and the
Common Units.
     Section 1.135 “U.S. Department of the Treasury” has the meaning set forth
in the Recitals.
     Section 1.136 “Voluntary Sale” means any (i) sale, lease, transfer,
conveyance or other disposition, in one or a series of related transactions, of
assets (including equity interest in any Subsidiary) of the Company or any
Subsidiary resulting in Net Proceeds to the Company or such Subsidiary of more
than $15 million or (ii) any sale, merger, consolidation or other business
combination consisting of a Transfer of any Securities of the Company or any
Material Subsidiary, in the case of clauses (i) and (ii) above, other than in
each case any (A) Initial Public Offering effected by virtue of the exercise by
the IPO Demanding Member of the rights set forth in Section 8.04(a) or (B) Sale
of the Company effected by virtue of the exercise by the Sale Demanding Member
of the rights set forth in Section 8.04(b); provided, however, that none of the
following shall be deemed a Voluntary Sale: (U) any transaction between AIA and
any of its Subsidiaries or between any Subsidiaries of AIA, (V) the managing of
investment assets by the Insurance Subsidiaries in the ordinary course of
business consistent with past practices, (W) the Insurance Subsidiaries
effecting treasury and cash management functions conducted in the ordinary
course of business consistent with past practices, (X) Securities Lending
Management, (Y) reinsurance or co-insurance arrangements entered into in the
ordinary course of business consistent with past practices, and (Z) the creation
of any Lien (as defined in the Credit Agreement), permitted under Section 6.01
of the Credit Agreement.

18



--------------------------------------------------------------------------------



 



     Section 1.137 “Wholly-Owned Subsidiary” means, with respect to any
specified Person, any other Person in which such specified Person, directly or
indirectly through one or more Affiliates or otherwise, beneficially owns at
least ninety-five percent (95%) of both the ownership interest (determined by
equity or economic interests) in, and the voting control of, such other Person.
ARTICLE II
ORGANIZATION
     Section 2.01 Formation of Company. The Company has previously been formed
pursuant to the Act. The Third Amended LLC Agreement is hereby amended and
restated in its entirety, and the Company is hereby continued. The rights and
liabilities of the Members shall be as provided for in the Act if not otherwise
expressly provided for in this Agreement.
     Section 2.02 Name. The name of the Company is “AIA Aurora LLC.” The Company
Business shall be conducted under such name or under such other names as the
Board of Managers may deem appropriate in compliance with applicable Law.
     Section 2.03 Office; Agent for Service of Process. The address of the
Company’s registered office in Delaware is c/o Corporation Service Company, 2711
Centerville Road, Suite 400, City of Wilmington, County of New Castle, Delaware
19808. The name and address of the registered agent in Delaware for service of
process are Corporation Service Company, 2711 Centerville Road, Suite 400, City
of Wilmington, County of New Castle, Delaware 19808. The Board of Managers may
change the registered office and the registered agent of the Company from time
to time. The Company shall maintain a principal place of business and office(s)
at such place or places in the United States as the Board of Managers may from
time to time designate.
     Section 2.04 Term. The Company commenced on the date of the filing of the
Certificate, and the term of the Company shall continue until the dissolution of
the Company in accordance with the provisions of Article IX hereof or as
otherwise provided by applicable Law.
     Section 2.05 Purpose and Scope.
          (a) The sole and exclusive purpose and business of the Company (the
“Company Business”) is to directly or indirectly hold, exercise rights with
respect to and dispose of its investments in HK Co.
          (b) The Company shall have the power to do any and all acts reasonably
necessary, appropriate, proper, advisable, incidental or convenient to or for
the furtherance of the Company Business and for the protection and benefit of
the Company, and shall have, without limitation, any and all of the powers that
may be exercised on behalf of the Company by the Board of Managers pursuant to
this Agreement, including pursuant to Section 2.06 hereof.
     Section 2.06 Authorized Acts. In furtherance of the Company Business only,
but subject to all other provisions of this Agreement including, but not limited
to, Section 4.01(d), the Board of Managers, on behalf of the Company, is hereby
authorized and empowered:

19



--------------------------------------------------------------------------------



 



          (a) To do any and all things and perform any and all acts necessary or
incidental to the Company Business;
          (b) To enter into, and take any action under, any contract, agreement
or other instrument as the Board of Managers shall determine to be necessary or
desirable to further the objects and purposes of the Company, including without
limitation contracts or agreements with any Member or prospective Member;
          (c) To open, maintain and close bank accounts and draw checks or other
orders for the payment of money and open, maintain and close brokerage, money
market fund and similar accounts;
          (d) To incur expenses and other obligations on behalf of the Company
in accordance with this Agreement;
          (e) To bring and defend actions and proceedings at law or in equity
and before any governmental, administrative or other regulatory agency, body or
commission;
          (f) To prepare and file all necessary returns and statements, pay all
taxes, assessments and other impositions applicable to the assets of the
Company, and withhold amounts with respect thereto from funds otherwise
distributable to any Member;
          (g) To determine the accounting methods and conventions to be used in
the preparation of any accounting or financial records of the Company and the
allocations provided in Article VI, below; and
          (h) To act for and on behalf of the Company in all matters that the
Board of Managers determine to be necessary, convenient or incidental to the
conduct of the Company Business.
     Section 2.07 Fiscal Year. The fiscal year (the “Fiscal Year”) of the
Company shall end on December 31st of each calendar year unless, for federal
income tax purposes, another Fiscal Year is required. The Company shall have the
same Fiscal Year for United States federal income tax purposes and for
accounting purposes.
ARTICLE III
CONTRIBUTIONS
     Section 3.01 Initial Capital Contribution. The Members have made or caused
to be made an initial Capital Contribution (the “Initial Capital Contribution”),
as reflected on Schedule I hereto. The Board of Managers shall cause Schedule I
to be updated from time to time as necessary to accurately reflect the
information required to be included therein by virtue of any developments after
the date hereof. Any revision to Schedule I made in accordance with this
Section 3.01 shall not be deemed an amendment to this Agreement. Any reference
in this Agreement to Schedule I shall be deemed to be a reference to Schedule I
as revised and in effect from time to time.
     Section 3.02 Additional Capital Contributions; Additional Members.

20



--------------------------------------------------------------------------------



 



          (a) No Member shall be required to make any additional Capital
Contributions to the Company, except as provided in Section 3.02(c). In
addition, no Member shall be permitted to make any additional Capital
Contributions to the Company without the prior written consent of the Board of
Managers. The Board of Managers, subject to Section 4.01(d) hereof, shall have
the authority to issue Units or other equity securities of the Company,
including any security or instrument convertible into (or exchangeable or
exercisable for) equity securities of the Company (collectively, “Equity
Securities”) in such amounts and at a purchase price per Unit or other Equity
Security as reasonably determined by the Board of Managers. For the avoidance of
doubt, Units or other Equity Securities shall be issued to a Member pursuant to
this Section 3.02(a) on the same date in which such Member makes a Capital
Contribution to the Company.
          (b) Subject to Section 4.01(d), in the event that the Board of
Managers determines to issue additional Equity Securities of the Company for a
cash contribution, the Board of Managers may seek new members (each, an
“Additional Member”) to provide such cash contribution or any portion thereof,
and one or more Additional Members may be admitted into the Company at any time
with the written consent of the Board of Managers. The Net Proceeds to the
Company from any such issuance of additional Equity Securities, other than
pursuant to Section 3.02(c) (each, an “Additional Equity Issuance”), shall be
distributed to the Members pursuant to Section 5.02.
          (c) The AIG Member hereby agrees that, at any time and from time to
time prior to an Initial Public Offering, if sufficient funds are not available
from the proceeds of any Additional Equity Issuance or from AIA or its
Subsidiaries to allow the Company or any of its Insurance Subsidiaries to
satisfy or comply with any Regulatory Capital Needs, then the AIG Member will
provide (or cause to be provided) an amount equal to such deficiency to the
Company, in the form of additional Capital Contributions, for contribution by
the Company to the relevant Insurance Subsidiary. With respect to each new
Capital Contribution made, or caused to be made, by the AIG Member pursuant to
this Section 3.02(c), the AIG Member or its designee, as applicable, will
receive additional Common Units at a per Common Unit purchase price equal to the
per Common Unit value at the closing of the Initial Capital Contribution, and to
the extent not previously admitted, any such designee shall be admitted into the
Company pursuant to Section 8.02.
     Section 3.03 Interest Payments. No interest shall be paid to any Member on
any Capital Contributions (without limiting in any respect the accrual of the
Preferred Return on the Liquidation Preference of the Preferred Interests as
further set forth herein). All Capital Contributions (other than the Initial
Capital Contribution) shall be denominated and payable in U.S. dollars.
     Section 3.04 Ownership and Issuance of Units.
          (a) (i) The Company has issued preferred units (“Preferred Units”) in
respect of the Preferred Interest. Each Preferred Member owns that number of
Preferred Units as appears next to its name on Schedule I hereto.

21



--------------------------------------------------------------------------------



 



               (ii) The Company has issued common units (“Common Units”) in
respect of the Common Interest. Each Common Member owns that number of Common
Units as appears next to its name on the Schedule I hereto.
          (b) Subject to Section 4.01(d) hereof, the Board of Managers may issue
an unlimited number of Preferred Units and Common Units.
     Section 3.05 Unit Certificates.
          (a) The Board of Managers shall issue certificates for Units of the
Company to each Member (unless such Member waives the certification requirement)
and such certificates shall be in such form as approved by the Board of Managers
(the “Unit Certificates”). The Unit Certificates shall be signed by one or more
of the Managers. Any and all signatures on the Unit Certificates may be a
facsimile and may be sealed with the seal of the Company or a facsimile thereof.
If any Manager, officer, transfer agent, or registrar who has signed, or whose
facsimile signature has been placed upon, a Unit Certificate has ceased to be
such Manager, officer, transfer agent, or registrar before such certificate is
issued, such certificate may be issued by the Company with the same effect as if
he were such Manager, officer, transfer agent, or registrar at the date of
issue. The Unit Certificates shall be consecutively numbered and shall be
entered in the books of the Company as they are issued and shall exhibit the
Member’s name and the number and type of Units.
          (b) The Managers may direct a new Unit Certificate or Certificates to
be issued in place of a Unit Certificate or Certificates theretofore issued by
the Company and alleged to have been lost, stolen, or destroyed, upon the making
of an affidavit of that fact by the person claiming the Unit Certificate or
Certificates representing Units to be lost, stolen, or destroyed. When
authorizing such issue of a new Unit Certificate or Certificates the Managers
may, in their discretion and as a condition precedent to the issuance thereof,
require the applicable Member and holder of such lost, stolen, or destroyed Unit
Certificate or Certificates, or its legal representative, to advertise the same
in such manner as it shall require or to give the Company a bond with a surety
or sureties satisfactory to the Company in such sum as it may direct as
indemnity against any claim, or expense resulting from a claim, that may be made
against the Company in respect of the Unit Certificate or Certificates alleged
to have been lost, stolen, or destroyed.
          (c) Each Unit shall constitute a “security” within the meaning of, and
governed by, (i) Article 8 of the Uniform Commercial Code (including Section 8
102(a)(15) thereof) as in effect from time to time in the State of Delaware (the
“UCC”) and (ii) the corresponding provisions of the Uniform Commercial Code of
any other applicable jurisdiction that now or hereafter substantially includes
the 1994 revisions to Article 8 thereof as adopted by the American Law Institute
and the National Conference of Commissioners on Uniform State Laws and approved
by the American Bar Association on February 14, 1995. Notwithstanding any
provision of this Agreement to the contrary, to the extent that any provision of
this Agreement is inconsistent with any non-waivable provision of Article 8 of
the UCC, such provision of Article 8 of the UCC shall be controlling.
          (d) The Unit Certificates will bear the following legend:

22



--------------------------------------------------------------------------------



 



“THE SECURITIES REPRESENTED BY THIS INSTRUMENT ARE GOVERNED BY THE LIMITED
LIABILITY COMPANY AGREEMENT OF AIA AURORA LLC IN EFFECT FROM TIME TO TIME, HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY NON-U.S. OR STATE SECURITIES LAWS AND MAY NOT BE
TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT IN COMPLIANCE WITH SUCH
AGREEMENT AND SUCH ACT OR SUCH LAWS.”
          (e) The Unit Certificates representing Preferred Units will have the
following legend (in addition to the legend set forth in Section 3.05(d)).
“THE SECURITIES REPRESENTED BY THIS INSTRUMENT AND THE RIGHTS THEREUNDER ARE
GOVERNED BY THE LIMITED LIABILITY COMPANY AGREEMENT OF AIA AURORA LLC IN EFFECT
FROM TIME TO TIME AND SHALL TERMINATE UPON THE PREFERRED REDEMPTION (AS DEFINED
THEREIN).”
     Section 3.06 Termination of Units. Upon the Preferred Redemption, the
Preferred Units shall automatically terminate without any further action
necessary on behalf of the Company or the Preferred Members and the Preferred
Members shall return the Preferred Unit Certificates to the Company for
cancellation. Effective upon the Preferred Redemption, the Preferred Units shall
have no rights as a Member, economic or otherwise, under this Agreement
including, without limitation, any right to distributions under Sections 5.02
and 9.03(c) or otherwise.
     Section 3.07 Voting Rights. Except as otherwise provided in the Act, in
Section 4.01(d) or as otherwise provided herein, Preferred Members shall not be
entitled to any vote or consent right in respect of their Preferred Units with
respect to any matters of the Company. All Common Members shall be entitled to
one vote for each Common Unit held by such Common Member.
     Section 3.08 Withdrawals. Except as explicitly provided elsewhere herein,
no Member shall have any right (a) to withdraw as a Member from the Company,
(b) to withdraw from the Company all or any part of such Member’s Capital
Contributions, (c) to receive any property or cash in return for such Member’s
Capital Contributions or in respect of distributions to the Preferred Members in
accordance with Article V other than pursuant to Section 5.04 or (d) to receive
any distribution from the Company, except in accordance with Article V and
Article IX hereof.
     Section 3.09 Liability of the Members Generally. Except as explicitly
provided elsewhere herein or in the Act, no Member shall be liable for any
debts, liabilities, contracts or obligations of the Company whatsoever. Without
in any way limiting Section 4.01(a)(viii), no Member shall have any fiduciary
duty to the Company or any other Member. Each of the Members acknowledges that
its Capital Contributions are subject to the claims of any and all creditors of
the Company to the extent provided by the Act and other applicable Law.

23



--------------------------------------------------------------------------------



 



ARTICLE IV
MANAGEMENT
     Section 4.01 Management and Control of the Company.
          (a) (i) The Members have established the Company as a
“managers-managed” limited liability company and have agreed to designate a
board of managers (the “Board of Managers”) of three Persons to manage the
Company and its business and affairs. Each of the Persons appointed to the Board
of Managers is referred to herein as a “Manager.” The Managers shall be
designated solely by a Majority in Interest of the Common Members. Any Manager
may be removed, at any time, by a Majority in Interest of the Common Members, in
their sole discretion.
               (ii) The Board of Managers shall be comprised of the individuals
set forth on Schedule IV attached hereto. The Board of Managers shall cause
Schedule IV to be updated from time to time as necessary to reflect any removal
and/or the filling of any vacancy. Any revision to Schedule IV made in
accordance with this Section 4.01(a)(ii) shall not be deemed an amendment to
this Agreement. Any reference in this Agreement to Schedule IV shall be deemed
to be a reference to Schedule IV as revised and in effect from time to time.
               (iii) The Board of Managers shall have the exclusive right to
manage and control the Company, subject to the Act and any provisions herein
requiring the approval of certain Members including Sections 4.01(d) and 8.04
hereof. Except as otherwise specifically provided herein, the Board of Managers
shall have the right to perform all actions necessary, convenient or incidental
to the accomplishment of the purposes and authorized acts of the Company, as
specified in Sections 2.05 and 2.06 hereof, and each Manager shall possess and
may enjoy and exercise all of the rights and powers of a “manager” as provided
in and under the Act; and each Manager shall be a “manager” for purposes of the
Act; provided, however, that no individual Manager shall have the authority to
act for or bind the Company without the requisite consent of the Board of
Managers.
               (iv) Unless expressly provided to the contrary in this Agreement,
any action, consent, approval, election, decision or determination to be made by
the Board of Managers under or in connection with this Agreement (including any
act by the Board of Managers within its “discretion” under this Agreement and
the execution and delivery of any documents or agreements on behalf of the
Company), shall be in the sole and absolute discretion of the Board of Managers.
               (v) Meetings of the Board of Managers shall be held not less than
quarterly. All quarterly and other meetings of the Board of Managers shall be
held in the continental United States or telephonically. All quarterly and other
meetings of the Board of Managers shall be held when called by any Manager, upon
not less than five business days’ advance written notice to the other Managers
and the Observers. Attendance at any meeting of the Board of Managers shall
constitute waiver of notice of such meeting. Additionally, a waiver of such
notice in writing signed by any Manager or Observer entitled to such notice,
whether before or after the time stated therein, shall be deemed equivalent to
the giving of such notice. The quorum for a meeting of the Board of Managers
shall be a majority of the Managers.

24



--------------------------------------------------------------------------------



 



Managers may participate in any meeting of the Board of Managers by conference
telephone or similar communications equipment by means of which all persons
participating in the meeting can hear each other. All action taken by the Board
of Managers shall be by a vote of a simple majority of the Managers present at a
meeting thereof in person or by telephone. Except as expressly provided in this
Section 4.01(a), the Board of Managers shall conduct its business in such manner
and by such procedures as a majority of its members deem appropriate.
               (vi) The Board of Managers may also take action without any
meeting of the Managers by written consent of a simple majority of the Managers
setting forth the action to be approved.
               (vii) The Board of Managers may create and maintain customary
committees, including an executive committee, an audit committee and a
compensation committee.
               (viii) To the fullest extent permitted by applicable Law,
including, without limitation, Section 18-1101(c) of the Act, and
notwithstanding any provision at law or in equity to the contrary, in conducting
the affairs of the Company, the Managers and the Board of Managers shall take
into account the interests of (and shall owe fiduciary duties, including the
duties of care, loyalty, candor and good faith, to) the Company and shall not
owe any fiduciary duties to the Members directly, to creditors or to any other
constituency, provided, however, that actions pursuant to each of Sections 5.04,
5.05(a), 8.04 and 8.05 hereof shall be excluded from this Section 4.01(a)(viii).
          (b) Except as provided in Sections 4.01(d), 8.04 or 8.05 hereof, no
Member, in its capacity as such, shall participate in or have any say or control
whatsoever over the Company Business. Each such Member hereby consents to the
exercise by the Board of Managers of the powers conferred upon the Board of
Managers by this Agreement. Except as provided in Sections 4.01(d), 5.04, 8.04
or 8.05 hereof, the Members, in their capacities as such, shall not participate
in the management, direction or operation of the activities or affairs of the
Company and shall not have any authority or right, in their capacities as
Members of the Company, to act for or bind the Company.
          (c) The Board of Managers is authorized to appoint any person as an
officer of the Company who shall have such powers, subject to Section 4.01(d),
and perform such duties incident to such person’s office as may from time to
time be conferred upon or assigned to it by the Board of Managers and assign in
writing titles (including, without limitation, President, Vice President,
Secretary and Treasurer) to any such person. Any appointment pursuant to this
Section 4.01(c) may be revoked at any time by the Board of Managers. In
addition, the Board of Managers is authorized to employ, engage and dismiss, on
behalf of the Company, any Person, including an Affiliate of any Member, to
perform services for, or furnish goods to, the Company. Unless the Board of
Managers states otherwise, if the title is one commonly used for officers of a
business corporation formed under the Delaware General Corporation Law, the
assignment of such title shall constitute the delegation to such person of the
authorities and duties that are normally associated with that office. The
initial officers of the Company shall be as follows:

25



--------------------------------------------------------------------------------



 



      Name   Title David Herzog   President Brian Schreiber   Treasurer Alain
Karaoglan   Secretary

          (d) Notwithstanding Section 4.01(a) hereof, for so long as the Consent
Holder shall own any Preferred Interests and until the Preferred Payment shall
have occurred, the Company shall not, and shall not permit any of the Material
Subsidiaries and/or Subsidiaries (as specified below) to, take any Significant
Action without obtaining the prior written consent of the Consent Holder (after
the Closing, in accordance with Section 4.01(e) hereof); provided, however, that
nothing in this Section 4.01(d) will prohibit the Company or any Subsidiary
(i) from taking any of the actions set forth on Schedule V; (ii) from complying
with any (A) applicable Law or (B) regulatory requirement, directive or order of
any relevant Department; or (iii) from taking any Significant Action if, as a
result thereof, the entire Liquidation Preference will be distributed to the
holders of the Preferred Units. “Significant Action” means any of the following:
               (i) any amendment or waiver of any provisions of the Certificate,
this Agreement, or other similar organizational or constitutive documents of the
Company or any of the Material Subsidiaries (in each case, whether by merger or
otherwise) in a manner that adversely affects, in any material respect, any
right of the Preferred Interests;
               (ii) any authorization or issuance (A) by the Company of any
Preferred Units or other Equity Securities, in each case with rights to
distributions or on liquidation that are in either case pari passu with or
senior to the Preferred Units or (B) of any Securities of any Material
Subsidiary that are senior in priority (whether with respect to distributions or
on liquidation) to the common or ordinary equity Securities of such Entity (or
any Securities of any such Material Subsidiary that are convertible into or
exercisable or exchangeable for any such senior or priority Securities);
               (iii) any merger involving the Company or any sale of all or
substantially all of the consolidated assets of the Company and its
Subsidiaries, in one or a series of related transactions, (whether by merger,
consolidation or other business combination);
               (iv) any recapitalization, reorganization, reclassification,
spin-off or combination of any Equity Securities or the Securities of any
Material Subsidiary;
               (v) any sale, transfer, pledge or other disposition (whether by
merger, purchase of stock or assets or otherwise), in one or a series of related
transactions, of any assets, business or operations (A) representing ten percent
(10%) or more of the consolidated assets of the Company and its Subsidiaries
determined as of the date of such sale, transfer, pledge or disposition or (B)
generating ten percent (10%) or more of the consolidated revenues of the Company
and its Subsidiaries determined as of the date of such sale, transfer, pledge or
disposition; provided, however, that the foregoing shall not apply to
(V) Securities Lending

26



--------------------------------------------------------------------------------



 



Management, (W) any transaction among AIA and any of its Subsidiaries or among
any Subsidiaries of AIA, (X) the managing of investment assets and the effecting
of treasury and cash management functions by the Regulated Subsidiaries, in each
case, conducted in the ordinary course of business consistent with past
practices, (Y) reinsurance or co-insurance arrangements entered into in the
ordinary course of business consistent with past practices, and (Z) the creation
of any Lien (as defined in the Credit Agreement) permitted under Section 6.01 of
the Credit Agreement;
               (vi) any acquisition of assets by the Company or any of its
Subsidiaries (whether by merger, purchase of stock or assets or otherwise), in
one or a series of related transactions, (A) with an aggregate purchase price
equal or greater than ten percent (10%) of the consolidated assets of the
Company and its Subsidiaries as of the date of such acquisition or
(B) generating ten percent (10%) or more of the consolidated revenues of the
Company and its Subsidiaries as of the date of such acquisitions; provided,
however, that the foregoing shall not apply to (V) Securities Lending
Management, (W) any transaction among AIA and any of its Subsidiaries or among
any Subsidiaries of AIA, (X) the managing of investment assets and the effecting
of treasury and cash management functions by the Regulated Subsidiaries, in each
case, conducted in the ordinary course of business consistent with past
practices, and (Y) reinsurance or co-insurance arrangements entered into in the
ordinary course of business consistent with past practices;
               (vii) any (A) Public Offering or (B) sale of Securities of the
Company, HK Co., any Entity owning all or substantially all of the assets of the
Company and its Subsidiaries, taken as a whole, or any Entity formed solely for
the purpose of owning all the Interests, or any of their respective Material
Subsidiaries other than, in the case of clause (B), any sale or issuance of
Common Units to the AIG Member pursuant to Section 3.02(a) or (c);
               (viii) the declaration or payment of dividends or making of
distributions on or in respect of any Securities (A) by the Company, including
any distributions pursuant to Article V hereof (other than distributions
pursuant to Section 5.05 or distributions to the Preferred Members with respect
to their Preferred Units) or (B) by any Subsidiary, other than on a pro rata
basis to the equity owners thereof;
               (ix) the redemption or repurchase of (A) any of the Company’s
outstanding Equity Securities which have rights to distributions which are
junior to the rights of the Preferred Units or (B) any Securities of any
Material Subsidiary that are owned by any Person, other than AIA or any Wholly
Owned Subsidiary of AIA;
               (x) entering into or modifying any contract or other transaction
or arrangement with any Member or other Affiliate of the Company which is an
Entity and which requires the payment to or from such Member or other Affiliate
of the Company in excess of $10 million per annum, provided, however, that the
foregoing shall not apply to (i) any such action taken in ordinary course of
business consistent with past practice and on arm’s-length terms, (ii) any
transaction permitted under Section 4.01(d)(xiii)(Y) or (iii) any transaction
between AIA and any of its Subsidiaries or between any Subsidiaries of AIA;

27



--------------------------------------------------------------------------------



 



               (xi) undertaking a voluntary liquidation or dissolution of the
Company, filing for or consenting to the filing of Bankruptcy, or taking any
other legal action evidencing insolvency with respect to the Company, or causing
or permitting any of the Material Subsidiaries to do any of the foregoing;
               (xii) entering into any agreement, indenture or other instrument
which contains provisions that would restrict (A) the Company’s ability to
declare, pay or make dividends or distributions to the Preferred Members with
respect to their Preferred Units or (B) any Material Subsidiary’s ability to
declare, pay or make dividends or distributions with respect to any of its
Securities, other than agreements or undertakings that may be entered into by
any Insurance Subsidiary in the ordinary course of business or as required by
any Law, regulation, directive or order applicable to any such Insurance
Subsidiary, and provided, however, that, solely in the case of (B), the
foregoing shall not apply to any agreement, indenture or other instrument
entered into in connection with a transaction that is permitted pursuant to
Section 4.01(d)(xiii) hereof; or
               (xiii) (A) incurring or suffering to exist any Indebtedness at or
by the Company or HK Co., other than the HK Note B, or (B) incurring any
consolidated Indebtedness of the Company by its Subsidiaries (excluding HK Co.
for this purpose) having an outstanding principal amount in excess of
$500,000,000 in the aggregate for all such Subsidiaries of the Company or
guaranteeing any such Indebtedness, provided, however, that (U) any refinancing
(including any extension, renewal or exchange) of existing Indebtedness shall be
permitted, so long as the principal amount of the existing Indebtedness being
refinanced is equal to or more than the amount of any such new Indebtedness
being incurred without regard to any unpaid accrued interest and premium thereon
plus other reasonable fees incurred in connection with such refinancing,
(V) borrowing by AIA or any of its Subsidiaries under currently available lines
of credit shall be permitted, (W) intercompany loans, guarantees or advances
made by AIA to any of its Subsidiaries or made by any of its Subsidiaries to AIA
or any other AIA Subsidiary shall be permitted, (X) Securities Lending
Management shall be permitted, (Y) Indebtedness incurred in connection with the
transfer to AIA or any of its Subsidiaries of pension obligations relating to
any employee of any such Entity or its Subsidiaries in an aggregate amount not
to exceed $20,000,000 shall be permitted and (Z) other Indebtedness incurred or
assumed in connection with any transactions permitted pursuant to
Section 4.01(d)(v)(X) or (Y) or any of Sections 4.01(d)(vi)(A), (B), (X) or (Y)
shall be permitted.
     Each of the Members and the Company hereby agrees and acknowledges that the
provisions set forth in this Section 4.01(d) are necessary and appropriate to
protect the rights and preferences attached to the Preferred Interests.
          (e) After the Closing and for as long as the FRBNY Member holds any of
the Preferred Interests, in the event the Company is required to obtain the
written consent of the FRBNY Member with respect to any proposed Significant
Action pursuant to Section 4.01(d) hereof, the Company shall deliver to the
FRBNY Member, as set forth in Section 10.01 hereof, or any other individual as
may be specified by the FRBNY Member as replacing him or her (either such
individual set forth in Section 10.01 hereof or any subsequent replacement
thereof, the “Consent Request Contact”) a written request for consent (a
“Significant Action Request Notice”), setting forth sufficient detail regarding
the facts and circumstances of such proposed

28



--------------------------------------------------------------------------------



 



Significant Action (including all financial and background information) to
enable the FRBNY Member to make a reasonably informed decision with respect to
such request for consent. The FRBNY Member shall only have been deemed to have
provided its written consent to any Significant Action for purposes of
Section 4.01(d) hereof if the Consent Request Contact has delivered to the
Company a copy of the Significant Action Request Notice with respect to such
Significant Action which has been countersigned by the Consent Request Contact
on behalf of the FRBNY Member. The FRBNY Member agrees to use reasonable efforts
to cause a decision as to whether or not to grant its consent to any proposed
Significant Action to be made within 30 calendar days after delivery of a
conforming Significant Action Request Notice with respect thereto to the Consent
Request Contact, but the failure to act within such time period shall not in any
way affect the FRBNY Member’s rights under Section 4.01(d) or any party’s other
rights or obligations under this Agreement. The parties hereto agree that any
consent granted with respect to any Significant Action in accordance with this
Section 4.01(e) shall be deemed to have been provided for all other purposes for
which the consent of the FRBNY Member may be required with respect to such
Significant Action under this Agreement or the Credit Agreement. Except as
expressly set forth in this Agreement or any other Transaction Document, the
rights and obligations of the parties hereto and thereto shall be without
prejudice to the rights and obligations of the FRBNY and AIG under the Credit
Agreement.
     Section 4.02 Actions by the Board of Managers. Except as may be expressly
limited by the provisions of this Agreement, including, without limitation,
Sections 4.01(a)(iii), 4.01(a)(vi), 4.01(a)(vii) and 4.01(d) hereof, each
Manager is specifically authorized to execute, sign, seal and deliver in the
name and on behalf of the Company any and all agreements, certificates,
instruments or other documents requisite to carrying out the intentions and
purposes of this Agreement and matters approved by the Board of Managers with
respect to the Company.
     Section 4.03 Expenses. The AIG Member shall pay for any and all expenses,
costs and liabilities incurred by the Company in the conduct of the Company
Business in accordance with the provisions hereof (collectively, “Company
Expenses”), including by way of example and not limitation:
          (a) all routine administrative and overhead expenses of the Company,
including fees of auditors, attorneys and other professionals, expenses incurred
by the Tax Matters Member in such capacity and expenses associated with the
maintenance of books and records of the Company and communications with Members;
          (b) all expenses incurred in connection with any litigation involving
the Company and the amount of any judgment or settlement paid in connection
therewith;
          (c) all expenses for indemnity or contribution payable by the Company
to any Person, whether payable under this Agreement or otherwise and whether
payable in connection with any litigation involving the Company or otherwise;
and
          (d) all expenses incurred in connection with the dissolution and
liquidation of the Company.
     Section 4.04 Exculpation.

29



--------------------------------------------------------------------------------



 



          (a) Subject to applicable Law, no Indemnified Party shall be liable,
in damages or otherwise, to the Company, the Members or any of their Affiliates
for any act or omission performed or omitted by any of them in good faith
(including, without limitation, any act or omission performed or omitted by any
of them in reliance upon and in accordance with the opinion or advice of
experts, including, without limitation, of legal counsel as to matters of law,
of accountants as to matters of accounting, or of investment bankers or
appraisers as to matters of valuation), except (i) for any act taken by any
Manager, Common Member, Preferred Member, Tax Matters Member and each of their
respective Affiliates, officers, directors, employees, shareholders, partners,
managers and members and each officer of the Company (each, an “Indemnified
Party”) (each of which shall be a third party beneficiary of this Agreement for
purposes of this Section 4.04) purporting to bind the Company that has not been
authorized pursuant to this Agreement or (ii) any act or omission with respect
to which such Indemnified Party was grossly negligent or engaged in intentional
misconduct.
          (b) No Indemnified Party acting under this Agreement shall be liable
to the Company or to any Member for its good faith reliance on the provisions of
this Agreement.
     Section 4.05 Indemnification.
          (a) To the fullest extent permitted by applicable Law, the AIG Member
shall and does hereby agree to indemnify and hold harmless and pay all judgments
and claims against any Indemnified Party (each of which shall be a third party
beneficiary of this Agreement for purposes of this Section 4.05), from and
against any loss or damage incurred by an Indemnified Party or by the Company
for any act or omission taken or suffered by such Indemnified Party in good
faith (including, without limitation, any act or omission taken or suffered by
any of them in reliance upon and in accordance with the opinion or advice of
experts, including, without limitation, of legal counsel as to matters of law,
of accountants as to matters of accounting, or of investment bankers or
appraisers as to matters of valuation) in connection with the Company Business,
including costs and reasonable attorneys’ fees and any amount expended in the
settlement of any claims or loss or damage, except with respect to (i) any act
taken by such Indemnified Party purporting to bind the Company that has not been
authorized pursuant to this Agreement or (ii) any act or omission with respect
to which such Indemnified Party was grossly negligent or engaged in intentional
misconduct. For purposes of Sections 4.04 and 4.05, the term “Indemnified Party”
shall not include the AIG Member in its capacity as the indemnifying party
pursuant to this Section 4.05.
          (b) The satisfaction of any indemnification obligation pursuant to
Section 4.05(a) hereof shall be from and limited to Company assets (including
insurance and any agreements pursuant to which the Company, its Managers,
officers or employees are entitled to indemnification) and no Member, in such
capacity, shall be subject to personal liability therefor.
          (c) Expenses reasonably incurred by an Indemnified Party in defense or
settlement of any claim that may be subject to a right of indemnification
hereunder shall be advanced by the AIG Member prior to the final disposition
thereof upon receipt of an undertaking by or on behalf of such Indemnified Party
to repay such amount to the extent that it shall be determined upon final
adjudication after all possible appeals have been exhausted that such
Indemnified Party is not entitled to be indemnified hereunder.

30



--------------------------------------------------------------------------------



 



          (d) The AIG Member shall purchase and maintain customary director and
officer insurance on behalf of all officers of the Company, Managers and other
Indemnified Parties against any liability which may be asserted against, or
expense which may be incurred by, any such Person in connection with the
Company’s activities.
     Section 4.06 Notice of Rights. The rights conferred upon the Indemnified
Parties in Sections 4.04 and 4.05 hereof shall be contract rights that vest upon
the occurrence or the alleged occurrence of any act or omission giving rise to
any proceeding or threatened proceeding and such rights shall continue as to an
Indemnified Party who has ceased to be a manager or officer and shall inure to
the benefit of the Indemnified Party’s heirs, executors and administrators. Any
amendment, repeal or alteration of Section 4.04 or 4.05 hereof that adversely
affects any right of an Indemnified Party or its successors shall be prospective
only and shall not limit or eliminate any such right with respect to any
proceeding involving any occurrence or alleged occurrence of any action or
omission to act that took place prior to such amendment, alteration or repeal.
     Section 4.07 Rights to Appoint Board Observers. Prior to the Preferred
Payment, and so long as the Consent Holder holds any Preferred Interests, the
Consent Holder shall have the right to appoint two individuals to attend
meetings of the Board of Managers (and any committees thereof); whether such
meeting is conducted in person or by teleconference, as non-voting observers
(the “Observers”). The Observers shall be entitled to receive not less than five
business days’ advance written notice of all such meetings of the Board of
Managers (and any committees thereof) and to obtain copies of all materials
provided to the Board of Managers (and any committees thereof); provided,
however, that such Observers will be asked to leave all or a portion of a
meeting of the Board of Managers if attendance at such meeting or portion
thereof would in the reasonable judgment of the Company’s counsel, adversely
affect the attorney-client privilege between the Company and its counsel. The
Company shall pay all reasonable out-of-pocket expenses incurred by each such
Observer in connection with attending regular and special meetings of the Board
of Managers (and any committees thereof).
     Section 4.08 Compliance with Laws. The Company shall, and shall cause its
Subsidiaries to, use commercially reasonable efforts to maintain a written
program approved by the chief compliance officer of AIG and which is reasonably
designed to ensure compliance with applicable Laws which is at least as
effective as the legal compliance program currently maintained by the AIG Member
and which otherwise conforms to the maximum extent practicable with best
practices within the global insurance industry. Any such program will conform to
all current and future AIG compliance, human resource, information technology,
legal, audit and other existing or future programs, policies and/or procedures.
ARTICLE V
DISTRIBUTIONS
     Section 5.01 Distributions Generally. Subject to Sections 4.01(d) and 5.02
hereof, the Company may declare and make distributions to the Members, including
distributions in connection with the liquidation, dissolution or winding up of
the affairs of the Company, when and as determined by the Board of Managers, out
of funds of the Company legally available therefor, payable on such payment
dates to Members on such record dates as shall be determined by the Board of
Managers. Other than as specifically set forth in this Article V, all

31



--------------------------------------------------------------------------------



 



determinations made pursuant to this Article V shall be made by the Board of
Managers in its sole discretion. To the extent that the Board of Managers
determines that any distributions shall be made to the Members, such
distributions shall only be made in accordance with the provisions of this
Article V and Section 4.01(d) hereof.
     Section 5.02 Distributions. Other than distributions pursuant to Sections
5.04 and 5.05, any distributions to the Members shall be distributed as follows:
          (a) first, one hundred percent (100%) to the Preferred Members, pro
rata in accordance with their Preferred Units, until they have received in the
aggregate, an amount equal to the Preferred Return for the then current quarter;
          (b) second, one hundred percent (100%) to the Preferred Members, pro
rata in accordance with their Preferred Units, until they have received in the
aggregate under this Section 5.02(b), an amount equal to one percent (1%) of the
aggregate Net Income (reduced by any Net Losses) of the Company for all Fiscal
Years prior to the Preferred Payment;
          (c) third, one hundred percent (100%) to the Preferred Members, pro
rata in accordance with their Preferred Units, until they have received in the
aggregate under this Section 5.02(c), an amount equal to the Liquidation
Preference;
          (d) fourth, one hundred percent (100%) to the Common Members pro rata
in accordance with their Common Units, until they have received in the
aggregate, together with the aggregate distributions pursuant to Section 5.05,
an amount equal to the sum of (i) $9 billion, (ii) 99 multiplied by the amount
of all distributions made under Section 5.02(b), and (iii) the amount of any
Capital Contributions (other than the Initial Capital Contribution) made by the
Common Members from time to time; and
          (e) fifth, ninety-nine percent (99%) to the Common Members pro rata in
accordance with their Common Units, and one percent (1%) to the Preferred
Members, pro rata in accordance with their Preferred Units (such one percent
(1%), the “Preferred Participating Return”);
provided, however, that if the Preferred Members or any of their Affiliates
Control (or have the right to obtain Control of) the Company or the AIG Member,
the Company may not make any distributions pursuant to this Section 5.02 or
otherwise.
     Section 5.03 Mandatory Distributions. In connection with any Qualifying
Event, the Company shall be required to distribute the Net Proceeds of such
Qualifying Event to the Members in accordance with Section 5.02; provided,
however, that (i) if the Preferred Members or any of their Affiliates Control
(or have the right to obtain Control of) the Company or the AIG Member, the
Company shall not be required to distribute any Net Proceeds of such Qualifying
Event and (ii) if the Qualifying Event itself was required by applicable Law,
the Company shall not be required to distribute any Net Proceeds of such
Qualifying Event unless the Board of Managers shall have made a determination
(as evidenced by a resolution of the Board of Managers) that such Qualifying
Event was in the best interest of the Company. For the avoidance of doubt, a
Qualifying Event shall not have been required by applicable Law where the
Company or the relevant Subsidiary has more than one option not prohibited under
this

32



--------------------------------------------------------------------------------



 



Agreement or by applicable Law (at least one of which is within the control of
the Company or the relevant Subsidiary, as applicable) for complying with a
requirement under applicable Law (e.g., a requirement to increase capital) and
has made a voluntary determination to proceed with the option that has resulted
in the Qualifying Event.
     Section 5.04 Demand Distribution of Securities.
          (a) At any time prior to the Preferred Payment and from time to time
following the expiration of any lock-up period for an Initial Public Offering
agreed between the Preferred Members and the underwriters of any Initial Public
Offering (but in no event more than 180 days after the consummation thereof),
and subject to any additional time and volume limitations that the Members may
agree to pursuant to Section 11.14(a) (which such time and volume limitations
shall, at any time during the Initial Period that the FRBNY Member holds
Preferred Units, be subject to prior consultation with, and during the 12-month
period following the date of this Agreement, as long as the FRBNY Member holds
Preferred Units, the prior concurrence of, the AIG Credit Facility Trust),
(A) with respect to the FRBNY Member, for as long as the FRBNY Member owns any
Preferred Units, the FRBNY Member shall, at any time (i) during the Initial
Period, upon prior consultation with, and during the 12-month period following
the date of this Agreement the prior concurrence of, the AIG Credit Facility
Trust, be entitled to make a Distribution Demand and (ii) following the Initial
Period, in its sole discretion be entitled to make a Distribution Demand; and
(B) with respect to the Majority Preferred Members, (i) during the Initial
Period, will not be entitled to make a Distribution Demand, and (ii) following
the Initial Period, shall, in their sole discretion, be entitled to make a
Distribution Demand (each of the FRBNY Member with respect to Section 5.04(a)(A)
and the Majority Preferred Members with respect to Section 5.04(a)(B), a
“Distribution Demanding Member”).
          (b) For purposes of this Section 5.04, a “Distribution Demand” means
that the Distribution Demanding Member may require the Company (and if
applicable, require the Company to cause any Affiliate of the Company which owns
the common equity of the Entity subject to the Initial Public Offering to make a
distribution of the Distributed Securities to the Company), by submitting a
demand therefor, to make a distribution (the “Securities Distribution”) to the
Distribution Demanding Member, pro rata in accordance with their Preferred
Units, of Securities (“Distributed Securities”) of the Entity subject to the
Initial Public Offering held by the Company (or any Affiliate of the Company
which owns the common equity of the Entity subject to the Initial Public
Offering) with an aggregate Trading Value not to exceed the then current
aggregate Liquidation Preference applicable to the Preferred Units held by the
Distribution Demanding Member, as applicable; provided, however, that the
Liquidation Preference shall be reduced by the Trading Value of any Distributed
Securities distributed to the Distribution Demanding Member. The Securities
Distribution shall be made by the Company concurrently with and as a condition
precedent to the closing of a sale by the Distribution Demanding Member of the
Distributed Securities (which sale would be subject to any restrictions or
lock-up periods they may be subject to at such time or otherwise having been
agreed to by the Preferred Members pursuant to Section 11.14 or otherwise); and
provided further that, without in any way limiting the Company’s obligations
hereunder to effect the Securities Distribution, if the Preferred Members or any
of their Affiliates Control (or have the right to obtain Control of) the Company
or the AIG Member, the Company shall not be permitted to purchase any
Distributed Securities from the Preferred Members.

33



--------------------------------------------------------------------------------



 



          (c) In connection with any such Securities Distribution, the total
number of Preferred Units held by the Distribution Demanding Member shall be
adjusted to reflect the reduction in the Liquidation Preference as a result of
the Securities Distribution.
     Section 5.05 Ordinary Course Distributions.
          (a) The Board of Managers shall cause the Company to distribute to the
Common Members, out of funds legally available for distribution, pro rata in
accordance with their Common Units and not later than 90 days following the end
of each Fiscal Year, an aggregate amount determined by a Majority in Interest of
the Common Members, not to exceed $200 million, for each such Fiscal Year.
          (b) Any amount distributed to a Common Member pursuant to this
Section 5.05 will be deemed to be an advance distribution of amounts otherwise
distributable to such Common Member (i) first, pursuant to Section 5.02(d); and
(ii) second, pursuant to Section 5.02(e).
     Section 5.06 Restricted Distributions. Notwithstanding anything to the
contrary contained herein, the Company, and the Board of Managers on behalf of
the Company, shall not make a distribution to any Member if such distribution
would violate the Act or other applicable Law.
ARTICLE VI
ALLOCATIONS
     Section 6.01 General Application. The rules set forth below in this Article
VI shall apply for the purposes of determining each Member’s allocable share of
the items of income, gain, loss and expense of the Company comprising Net Income
or Net Loss for each Fiscal Year, determining special allocations of other items
of income, gain, loss and expense, and adjusting the balance of each Member’s
Capital Account to reflect the aforementioned general and special allocations.
For each Fiscal Year, the special allocations in Section 6.03 hereof shall be
made immediately prior to the general allocations of Section 6.02 hereof.
     Section 6.02 General Allocations.
          (a) Hypothetical Liquidation. The items of income, expense, gain and
loss of the Company comprising Net Income or Net Loss for a Fiscal Year, shall
be allocated among the Persons who were Members during such Fiscal Year in a
manner that will, as nearly as possible, cause the Capital Account balance of
each Member at the end of such Fiscal Year to equal the excess (which may be
negative) of:
               (i) the amount of the hypothetical distribution (if any) that
such Member would receive if, on the last day of the Fiscal Year, (x) all
Company assets, including cash, were sold for cash equal to their Gross Asset
Values, taking into account any adjustments thereto for such Fiscal Year, (y)
all Company liabilities were satisfied in cash according to their terms
(limited, with respect to each Nonrecourse Liability, to the Gross Asset Values
of the assets securing such liability), and (z) the net proceeds thereof (after
satisfaction of such liabilities) were distributed in full pursuant to
Section 9.03 over

34



--------------------------------------------------------------------------------



 



               (ii) the sum of (x) the amount, if any, which such Member is
obligated to contribute to the capital of the Company, (y) such Member’s share
of the Company Minimum Gain determined pursuant to Regulations
Section 1.704-2(g), and (z) such Member’s share of Member Nonrecourse Debt
Minimum Gain determined pursuant to Regulations Section 1.704-2(i)(5), all
computed immediately prior to the hypothetical sale described in
Section 6.02(a)(i).
          (b) Loss Limitation. Notwithstanding anything to the contrary in this
Section 6.02, the amount of items of Company expense and loss allocated pursuant
to this Section 6.02 to any Member shall not exceed the maximum amount of such
items that can be so allocated without causing such Member to have an Adjusted
Capital Account Deficit at the end of any Fiscal Year, unless each Member would
have an Adjusted Capital Account Deficit. All such items in excess of the
limitation set forth in this Section 6.02(b) shall be allocated first, to
Members who would not have an Adjusted Capital Account Deficit, pro rata, in
proportion to their Capital Account balances, adjusted as provided in clauses
(a) and (b) of the definition of Adjusted Capital Account Deficit, until no
Member would be entitled to any further allocation, and thereafter, to all
Members, pro rata, in proportion to their respective Units Percentages.
          (c) No Deficit Restoration Obligation. Except as otherwise expressly
provided in this Agreement, at no time during the term of the Company or upon
dissolution and liquidation thereof shall a Member with a negative balance in
its Capital Account have any obligation to the Company or the other Members to
restore such negative balance, except as may be required by applicable Law or in
respect of any negative balance resulting from a withdrawal of capital or
dissolution in contravention of this Agreement.
     Section 6.03 Special Allocations. The following special allocations shall
be made in the following order:
          (a) Minimum Gain Chargeback. In the event that there is a net decrease
during a Fiscal Year in either Company Minimum Gain or Member Nonrecourse Debt
Minimum Gain, then notwithstanding any other provision of this Article VI, each
Member shall receive such special allocations of items of Company income and
gain as are required in order to conform to Regulations Section 1.704-2.
          (b) Qualified Income Offset. Subject to Section 6.03(a), but
notwithstanding any other provision of this Article VI, items of income and gain
shall be specially allocated to the Members in a manner that complies with the
“qualified income offset” requirement of Regulations
Section 1.704-1(b)(2)(ii)(d)(3).
          (c) Deficit Capital Accounts Generally. In the event that a Member has
a deficit Capital Account balance at the end of any Fiscal Year which is in
excess of the sum of (i) the amount such Member is then obligated to restore
pursuant to this Agreement, and (ii) the amount such Member is then deemed to be
obligated to restore pursuant to the penultimate sentences of Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5), respectively, such Member shall be
specially allocated items of Company income and gain in an amount of such excess
as quickly as possible, provided that any allocation under this Section 6.03(c)
shall be made only if and to the extent that a Member would have a deficit
Capital Account balance in excess of such

35



--------------------------------------------------------------------------------



 



sum after all allocations provided for in this Article VI have been tentatively
made as if this Section 6.03(c) were not in this Agreement.
          (d) Deductions Attributable to Member Nonrecourse Debt. Any item of
Company loss or expense that is attributable to Member Nonrecourse Debt shall be
specially allocated to the Members in the manner in which they share the
economic risk of loss (as defined in Regulations Section 1.752-2) for such
Member Nonrecourse Debt.
          (e) Allocation of Nonrecourse Deductions. Each Nonrecourse Deduction
of the Company shall be specially allocated among the Common Members in
accordance with their Unit Percentages.
The allocations pursuant to Sections 6.03(b) and 6.03(c) shall be comprised of a
proportionate share of each of the Company’s items of income or gain. The
amounts of any Company income, gain, loss or deduction available to be specially
allocated pursuant to this Section 6.03 shall be determined by applying rules
analogous to those set forth in subparagraphs (a) through (f) of Section 1.85.
     Section 6.04 Allocation of Nonrecourse Liabilities. For purposes of
determining each Member’s share of Nonrecourse Liabilities, if any, of the
Company in accordance with Regulations Section 1.752-3(a)(3), the Members’
interests in Company profits shall be determined in the same manner as
prescribed by Section 6.03(e).
     Section 6.05 Tax Allocations; Other Allocation Rules.
          (a) Tax Allocations. Tax allocations for each Fiscal Year or other
accounting period of the Company shall be made consistent with the allocations
made pursuant to Sections 6.02 and 6.03 for such year or period, except that,
solely for tax purposes, items of income, expense, gain and loss with respect to
Company assets reflected hereunder in the Members’ Capital Accounts and on the
books of the Company at Gross Asset Values that differ from the Company’s
adjusted tax basis in such assets shall be allocated among the Members so as to
take account of those differences in a manner which will comply with Code
Sections 704(b) and 704(c) and the Regulations promulgated thereunder. The
Company shall, at the discretion of the Board of Managers, make, or not make,
“curative” or “remedial” allocations (within the meaning of the Regulations
Section 1.704-3), including (i) “curative” allocations which offset the effect
of the “ceiling rule” for a prior Fiscal Year (within the meaning of Regulations
Section 1.704-3(c)(3)(ii)); and (ii) “curative” allocations from dispositions of
contributed property (within the meaning of Regulations
Section 1.704-3(c)(3)(iii)(B)).
          (b) Credits. All tax credits of the Company for a Fiscal Year or other
accounting period (or portion thereof, if appropriate) shall be allocated among
the Members in a manner determined by the Board of Managers, consistent with
applicable Law.
ARTICLE VII
ACCOUNTING AND TAX MATTERS
     Section 7.01 Books and Records; Reports. At all times during the existence
of the Company, the Company shall maintain, at its principal place of business,
separate books of

36



--------------------------------------------------------------------------------



 



account for the Company. Subject to reasonable confidentiality restrictions
established by the Board of Managers (including as set forth in
Section 18-305(c) of the Act), each Member and its respective agents and
representatives shall be afforded access to the Company’s books and records
applicable to such Member for any proper purpose (as determined by the Board of
Managers in its reasonable discretion), at any reasonable time during regular
business hours upon reasonable written notice to the Board of Managers.
     Section 7.02 Tax Returns. The Board of Managers, at the expense of the
Company, shall endeavor to cause the preparation and timely filing (including
extensions) of all tax returns required to be filed by the Company pursuant to
the Code or any other applicable Law. Within 90 days after the end of each
Fiscal Year or as soon as otherwise practicable, the Board of Managers will
cause to be delivered to each Person who was a Member at any time during such
Fiscal Year, information with respect to the Company as may be necessary for the
preparation of such Person’s income tax returns for such Fiscal Year, including
without limitation, such Person’s Schedule K-1.
     Section 7.03 Tax Matters Member. The AIG Member is hereby designated the
“Tax Matters Member” and shall serve as the tax matters partner (as defined in
Code Section 6231) and is authorized and required to represent the Company in
connection with all examinations of the Company’s affairs by tax authorities,
including resulting administrative and judicial proceedings. Each Member (other
than the FRBNY Member) agrees that any decisions made and action taken by the
Tax Matters Member, including without limitations, in connection with audits of
the Company and whether or not to settle or contest any tax matters, shall be
binding upon the Company and such Members (other than the FRBNY Member) and each
such Member (other than the FRBNY Member) further agrees that such Member (other
than the FRBNY Member) shall not treat any Company item inconsistently on such
Member’s income tax return with the treatment of the item on the Company’s
return and that such Member shall not independently act with respect to tax
audits or tax litigation affecting the Company, unless previously authorized to
do so in writing by the Tax Matters Member, which authorization may not be
unreasonably withheld by Tax Matters Member. If any state or local tax Law
provides for a tax matters partner or person having similar rights, powers,
authority or obligations, the Tax Matters Member shall also serve in such
capacity. In all other cases, the Tax Matters Member shall represent the Company
in all tax matters to the extent allowed by applicable Law. The AIG Member shall
pay, and indemnify the Tax Matters Member against, any and all expenses incurred
by the Tax Matters Member in such capacity. Such expenses shall include, without
limitation, fees of attorneys and other tax professionals, accountants,
appraisers and experts, filing fees and reasonable out-of-pocket costs. In
furtherance of the foregoing, in the event the Company is not subject to the
consolidated audit rules of Code Sections 6221 through 6234 during any taxable
year, the Members hereby agree to sign an election pursuant to Code Section
6231(a)(1)(B)(ii) to be filed with the Company’s federal income tax return for
such taxable year to have such consolidated audit rules apply to the Company.
     Section 7.04 Accounting Methods; Elections. The Board of Managers shall
determine the accounting methods and conventions to be used in the preparation
of the Company’s tax returns and, subject to Section 7.05 below, shall make any
and all elections under the tax Laws of the United States and any other relevant
jurisdictions as to the treatment of items of income, gain, loss, deduction and
credit of the Company, or any other method or procedure related to the

37



--------------------------------------------------------------------------------



 



preparation of the Company’s tax returns; provided, however, that the Tax
Matters Member shall determine, in its reasonable discretion, all calculations
and allocations with respect to any adjustment under Sections 734(b) and 743(b)
of the Code. The Board of Managers shall not take any tax position, make or
change any tax election or otherwise take any action in connection with the
Company’s tax matters that could reasonably be expected to be materially adverse
to any Preferred Member (including, without limitation, any material reduction
of such Preferred Member’s return on its Preferred Interest) without the consent
of such Preferred Member which consent shall not be unreasonably withheld,
delayed or conditioned.
     Section 7.05 Partnership Status. The Members intend to treat, and the
Company shall take no position inconsistent with treating, the Company as a
partnership for United States federal, state and local income and franchise tax
purposes prior to an Initial Public Offering of the Company. The Company shall
not file any election pursuant to Regulations Section 301.7701-3(c) to be
treated as an entity other than a partnership prior to any Initial Public
Offering of the Company. The Company shall not elect, pursuant to Section 761(a)
of the Code, to be excluded from the provisions of subchapter K of the Code.
     Section 7.06 Tax Treatment of the Transactions. All capitalized terms in
this Section 7.06 not defined in this Agreement shall have the definitions
assigned to them in the Purchase Agreement. It is the intention of the parties
that, for U.S. federal income tax purposes, (a) on the transfer by AIG of
beneficial ownership of the PhilAm shares to AIA, AIA shall become the owner of
such equity interests and the transitory existence of the AIA Note will be
disregarded; (b) the following transactions shall be treated as occurring when
the Company and HK Co. are disregarded under Treasury Regulations
Section 301.7701-2(c)(2) as separate entities from AIRCO: (1) the transfer by
AIRCO of the AIA equity interests to the Company in return for the HK Note A;
(2) the issuance of the Preferred Units to AIRCO in return for the HK Note A;
and (3) the issuance by HK Co. to the Company of stock of HK Co. and the HK Note
B in return for the HK Note A; (c) as a result, each of the transactions
described in clause (b) hereof shall be disregarded, including, for the
avoidance of doubt, the transitory existence of the HK Note A; (d) the election
under Treasury Regulations Section 301.7701-3(c) to treat HK Co. as a
corporation shall be treated as the transfer by AIRCO of the AIA equity
interests to HK Co. in return for all the HK Co. stock and the HK Note B;
(e) immediately before the election described in clause (d) hereof, the Purchase
Agreement shall constitute a binding contract pursuant to which the sale
described in clause (f) hereof shall occur; (f) the sale of the Preferred Units
to the FRBNY in return for the Consideration (as defined in the Purchase
Agreement) shall be treated as (1) the transfer by AIRCO to the FRBNY of
undivided interests in the stock of HK Co. and the HK Note B in return for the
Consideration, followed by (2) the contribution by the FRBNY and AIRCO of their
respective interests in the stock of HK Co. and the HK Note B to the Company,
which, as of the time of such contribution, shall be treated as a partnership,
in return for the Units; and (g) the transfer, via dividend, of the
Consideration to AIGLH, which is (and, as of the time of such transfer, shall
continue to be) disregarded as a separate entity from AIG under Treasury
Regulations Section 301.7701-2(c)(2), shall be treated as (1) the transfer of
the Consideration, to the extent of the fair market value of the PhilAm equity
interests, to AIG in return for such PhilAm equity interests, and (2) except to
the foregoing extent, a distribution described in Code Section 301 to AIG. The
terms of this Agreement and the Purchase Agreement shall be interpreted
consistently with this intention, and the parties hereto agree not to

38



--------------------------------------------------------------------------------



 



take any position for U.S. federal income tax purposes (in a filing or
otherwise) contrary to this intention.
     Section 7.07 Confidentiality; Access to Information.
          (a) Each Preferred Member (other than the FRBNY which is bound by that
certain Nondisclosure Agreement by and among AIG and the FRBNY and dated as of
September 25, 2008 (the “Nondisclosure Agreement”) or any Permitted Transferee
of the FRBNY and any Observers who executed a joinder to the Nondisclosure
Agreement or who are otherwise bound thereto), and any Observer not otherwise
bound by the Nondisclosure Agreement, agrees to keep confidential, and not to
disclose to any Person, any matter relating to the Company or any of its
Affiliates, or their respective affairs (other than disclosure to such Preferred
Member’s advisors responsible for matters relating to the Company and who
reasonably need to know such information in order to perform such
responsibilities (each such Person being hereinafter referred to as an
“Authorized Representative”)); provided, however, that such Preferred Member or
any of its Authorized Representatives may make such disclosure, subject to
applicable Law, to the extent that (i) the information being disclosed is in
connection with such Preferred Member’s tax returns or concerns the tax
structure or tax treatment of the Company or its transactions, (ii) such
disclosure is to any officer, director, shareholder or partner of such Preferred
Member, (iii) the information being disclosed is otherwise generally available
to the public, (iv) such disclosure is requested by any governmental body,
agency, official or authority having jurisdiction over such Preferred Member,
(v) such disclosure, based upon the advice of legal counsel of such Preferred
Member or Authorized Representative, is otherwise required by applicable Law or
statute or (vi) such disclosure is made to any Permitted Transferee or Third
Party in connection with any proposed Transfer of Securities, which Permitted
Transferee or Third Party is subject to a confidentiality agreement for the
benefit of the Company with terms no less protective than this Section 7.07(a).
Prior to making any disclosure described in clause (iv) or (v) of this
Section 7.07(a), a Preferred Member (other than the FRBNY or any Permitted
Transferee thereof) shall notify the Board of Managers of such disclosure and of
such advice of counsel. Each Preferred Member (other than the FRBNY or any
Permitted Transferee thereof) shall use all reasonable efforts to cause each of
its Authorized Representatives to comply with the obligations of such Preferred
Member under this Section 7.07(a). In connection with any disclosure described
in clause (iv) or (v) above, the disclosing Preferred Member shall cooperate
with the Company in seeking any protective order or other appropriate
arrangement as the Board of Managers may request.
          (b) Each of the AIG Member, AIRCO and the Company hereby agrees to
provide, or cause to be provided, to the Comptroller General of the United
States (the “Comptroller General”), upon request, access to information, data,
schedules, books, accounts, financial records, reports, files, electronic
communications, or other papers, things or property that relate to assistance
provided by the FRBNY pursuant to any action taken by the Board of Governors of
the Federal Reserve System (the “Board of Governors”) under section 13(3) of the
Federal Reserve Act (12 U.S.C. § 343), to the extent required by, and in
accordance with the provisions of, 31 U.S.C. § 714(d)(3) (as added by section
801 of the Helping Families Save Their Homes Act of 2009, Pub. L. No. 111-22
(the “Helping Families Act”)). The parties hereby acknowledge that the Helping
Families Act provides that, subject to certain exceptions enumerated in 31
U.S.C. § 714(c)(4) (as amended), an officer or an employee of the U.S.

39



--------------------------------------------------------------------------------



 



Government Accountability Office (the “GAO”) (including the Comptroller General)
may not disclose to any person outside the GAO information obtained in audits or
examinations conducted under 31 U.S.C. § 714(e) (as amended) and maintained as
confidential by the Board of Governors or a Federal Reserve bank (including the
FRBNY).
ARTICLE VIII
TRANSFERS AND OTHER LIQUIDITY RIGHTS
     Section 8.01 Transfer in General.
          (a) Subject to any restrictions on transferability by operation of Law
or contained elsewhere in this Agreement (including Section 4.01(d) hereof) and
any other requirement of applicable Law imposed on the Company or the Members or
in accordance with Section 11.14, (i) the Preferred Members may freely Transfer
their Preferred Units to any Person and (ii) no Common Member shall Transfer any
portion of its Interest or its Units, directly or indirectly, to any Person
other than a Permitted Transferee, without the prior written consent of each of
(A) the Board of Managers and (B) prior to the Preferred Payment, a Majority in
Interest of the Preferred Members. Notwithstanding anything herein to the
contrary but subject to the provisions of this Article VIII, following the
Preferred Payment, the Common Members may freely transfer their Common Units to
any Person. Notwithstanding anything herein to the contrary, prior to an Initial
Public Offering of the Company, no Member shall Transfer any portion of its
Interests, Units or Equity Securities (including to any Permitted Transferee) to
the extent that such Transfer would cause the Company to be taxable as a
corporation or treated as a “publicly traded partnership” for United States
federal, state or local income or franchise tax purposes.
          (b) A permitted Transfer of Units pursuant to Section 8.01(a) hereof
shall be effective as of the date of (i) compliance with the conditions to such
transfer referred to in this Section 8.01 and (ii) admission of the Substituted
Member pursuant to Section 8.02 hereof. All tax items for the partnership
taxable year of such transfer shall be allocated between the transferor and the
transferee according to any method permissible under Code Section 706 (which
method shall be agreed upon between the transferor and the transferee, and
approved by the Board of Managers). Distributions made before the effective date
of such Transfer shall be paid to the transferor, and distributions made after
such date shall be paid to the transferee.
          (c) Any Member who effectively transfers any Units pursuant to this
Article VIII shall cease to be a Member with respect to such Units and shall no
longer have any rights or privileges of a Member with respect to such Units (it
being understood, however, that the applicable provisions of Sections 4.04, 4.05
and 7.01 hereof shall continue to inure to such Person’s benefit). Nothing
contained herein shall relieve any Member who Transfers any Units or other
interest in the Company from any liability or obligation of such Member to the
Company or the other Members with respect to such Units that may exist on the
date of such Transfer or that is otherwise specified in the Delaware Act and
incorporated into this Agreement or for any liability to the Company or any
other Person for any breaches of any representations, warranties or covenants by
such Member (in its capacity as such) contained herein or in other agreements
with the Company.

40



--------------------------------------------------------------------------------



 



          (d) In addition to any other restrictions on Transfer imposed by this
Agreement, no Member may Transfer any Unit (except pursuant to an effective
registration statement under the Securities Act or Section 8.05) without first
delivering to the Board of Managers, if requested, an opinion of counsel
(reasonably acceptable in form and substance to the Board of Managers) that
neither registration nor qualification under the Securities Act or applicable
state securities Laws is required in connection with such Transfer and that such
Transfer would not cause the Company to be taxable as a corporation or treated
as a “publicly traded partnership” for United States federal income tax
purposes. The Board of Managers may waive such opinion requirement on advice of
counsel acceptable to the Board of Managers.
     Section 8.02 Admission of Members. A Person shall be admitted to the
Company (without requiring any consent of the Board of Managers or of the
Members pursuant to Section 11.02 hereof) in connection with the transfer of any
Units to such Person as permitted under the terms of this Agreement (a
“Substituted Member”), or in connection with the issuance of new Units by the
Company to an Additional Member, by accepting and agreeing to be bound by all of
the terms and conditions hereof by executing a counterpart to this Agreement and
(excluding AIG and AIGLH) entering into a joinder agreement in the form of
Schedule VI attached hereto.
     Section 8.03 Transfers in Violation of Agreement. Any Transfer or attempted
Transfer in violation of this Article VIII shall be void, and the Company shall
not record such purported Transfer on its books or treat any purported
transferee as the owner of any Units subject to such purported Transfer.
     Section 8.04 Demand Liquidity Event.
          (a) Prior to the Preferred Payment, (A) with respect to the FRBNY
Member, for as long as the FRBNY Member owns any Preferred Units, the FRBNY
Member shall, at any time (i) during the Initial Period, upon prior consultation
with, and during the 12-month period following the date of this Agreement the
prior concurrence of, the AIG Credit Facility Trust, be entitled to make an IPO
Demand and (ii) following the Initial Period, in its sole discretion, be
entitled to make an IPO Demand; and (B) with respect to the Majority Preferred
Members, (i) during the Initial Period, will not be entitled to make an IPO
Demand, and (ii) following the Initial Period, shall, in their sole discretion,
be entitled to make an IPO Demand (each of the FRBNY Member with respect to
Section 8.04(a)(A) and the Majority Preferred Members with respect to
Section 8.04(a)(B), an “IPO Demanding Member”). An “IPO Demand” means that the
IPO Demanding Member may require the Company to use its best efforts to effect
an Initial Public Offering. In connection with any such Initial Public Offering,
the Company shall not be required to distribute any proceeds of such Initial
Public Offering.
          (b) Prior to the Preferred Payment, (A) with respect to the FRBNY
Member, for as long as the FRBNY Member owns any Preferred Units, the FRBNY
Member shall, at any time (i) during the Initial Period, upon prior consultation
with, and during the 12-month period following the date of this Agreement the
prior concurrence of, the AIG Credit Facility Trust, be entitled to make a Sale
of the Company Demand and (ii) following the Initial Period, in its sole
discretion, be entitled to make a Sale of the Company Demand; and (B) with
respect to the Majority Preferred Members, (i) during the Initial Period, will
not be entitled to make a Sale of the Company Demand, and (ii) following the
Initial Period, shall, in their sole discretion, be

41



--------------------------------------------------------------------------------



 



entitled to make a Sale of the Company Demand (each of the FRBNY Member with
respect to Section 8.04(b)(A) and the Majority Preferred Members with respect to
Section 8.04(b)(B), a “Sale Demanding Member”). A “Sale of the Company Demand”
means that the Sale Demanding Member may require the Company to use its best
efforts to effect a Sale of the Company; provided, however, that if the Sale of
the Company is structured such that the Company will receive the proceeds from
such a Sale of the Company, then the Company shall not be required to distribute
any proceeds it may receive from such a Sale of the Company; and provided
further that if the Sale of the Company is structured such that the Members will
receive the proceeds from such a Sale of the Company, then the proceeds from the
Sale of the Company shall be allocated among the Members in the manner that such
proceeds would have been distributed by the Company in accordance with
Section 5.02 hereof and any such proceeds distributed or allocated to the
Preferred Members shall reduce the Liquidation Preference in the amount so
distributed or allocated. In connection with any Sale of the Company, the Sale
Demanding Member may require the Board of Managers and/or the other Members to
take any of the actions that may be required by or on behalf of the Company or
any such Member in connection with a Drag-Along Transfer pursuant to
Section 8.05 hereof.
     Section 8.05 Drag-Along.
          (a) At any time prior to the Preferred Payment, (A) with respect to
the FRBNY Member, for as long as the FRBNY Member owns any Preferred Units, the
FRBNY Member shall, at any time (i) during the Initial Period, upon prior
consultation with, and during the 12-month period following the date of this
Agreement the prior concurrence of, the AIG Credit Facility Trust, be entitled
to make a Drag-Along Demand and (ii) following the Initial Period, in its sole
discretion, be entitled to make a Drag-Along Demand; and (B) with respect to the
Majority Preferred Members, (i) during the Initial Period, will not be entitled
to make a Drag-Along Demand and (ii) following the Initial Period, shall, in
their sole discretion, be entitled to make a Drag-Along Demand (each of the
FRBNY Member with respect to Section 8.05(a)(A) and the Majority Preferred
Members with respect to Section 8.05(a)(B), a “Selling Member”). A “Drag-Along
Demand” means that if the Selling Member agrees to effect a Drag-Along Sale (in
any single or series of related transactions) to a non-affiliated Third Party
(the “Drag-Along Buyer”), the Selling Member may at any time, pursuant to a
Transfer or otherwise (a “Drag-Along Transfer”), exercise drag-along rights in
accordance with the terms, conditions and procedures set forth herein.
          (b) The Selling Member shall promptly give notice (a “Drag-Along
Notice”) to each of the other Members (the “Drag-Along Members”) not later than
30 days prior to the consummation of the Drag-Along Transfer of any election by
the Selling Member to exercise their drag-along rights under this Section 8.05,
setting forth the name and address of the Drag-Along Buyer, the proposed amount
and form of consideration for the Units, and all other material terms and
conditions of the Drag-Along Transfer. Any Drag-Along Transfer shall be at the
same purchase price as specified in the Drag-Along Notice and all Members shall
receive the same form of consideration in connection with a Drag-Along Transfer
and as set forth in Section 8.05(c) hereof.
          (c) The proceeds from the sale of any Drag-Along Transfer shall be
allocated to the Members in the manner that such proceeds would have been
distributed by the Company

42



--------------------------------------------------------------------------------



 



in accordance with Section 5.02 hereof and such proceeds distributed to the
Preferred Members shall reduce the Liquidation Preference in the amount so
distributed.
          (d) Each Drag-Along Member must agree (i) to make the same
representations, warranties, covenants, indemnities and agreements as made by
the Selling Member in connection with the Drag-Along Transfer (other than any
non-competition or similar agreements or covenants that would bind the
Drag-Along Member or its Affiliates), and (ii) to the same terms and conditions
to the transfer as the Selling Member agrees. Notwithstanding the foregoing,
however, all such representations, warranties, covenants, indemnities and
agreements shall be made by the Selling Member and Drag-Along Members severally
and not jointly and any liability for breach of any such representations and
warranties related to the Company shall be allocated among the Selling Member
and Drag-Along Members based on the proportion of the consideration received by
the Selling Member and Drag-Along Members, and the aggregate amount of liability
for the Selling Member and Drag-Along Members shall not exceed the U.S. dollar
value of the total consideration to be paid by the Drag-Along Buyer to the
Selling Member or Drag-Along Members, respectively.
          (e) All reasonable costs and expenses incurred by the Members or the
Company in connection with any proposed Drag-Along Transfer (whether or not
consummated), including all attorneys’ fees and charges, all accounting fees and
charges and all finders, brokerage or investment banking fees, charges or
commissions, shall be paid by the Company.
          (f) The Company shall, and shall cause its Subsidiaries to, take all
necessary action in connection with the consummation of any Drag-Along Transfer,
including providing access to the documents, records and senior management of
the Company and its Subsidiaries, entering into an agreement reflecting the
terms of the Drag-Along Transfer and executing and delivering any documents
reasonably requested by the Drag-Along Buyer and the Selling Member and their
respective counsel as reasonably necessary to cause the Company to consummate
such Drag-Along Transfer.
     Section 8.06 Participation Redemption. At any time following the Preferred
Payment, the Company may redeem (the “Participation Redemption”) the Preferred
Participating Return by (i) following an Initial Public Offering, providing the
Preferred Members with a redemption notice indicating the Participating Fair
Market Value and the proposed closing date of the Participation Redemption
(which shall be no earlier than five business days from the date of the
redemption notice) and, upon the closing of the Participation Redemption,
distributing to the Preferred Members, pro rata in accordance with their
Preferred Units, an amount equal to the Participating Fair Market Value; and
(ii) prior to an Initial Public Offering, providing the Preferred Members with a
redemption notice (the “Redemption Notice”) indicating the Board of Managers’
good faith determination of the Participating Fair Market Value and the proposed
closing date of the Participation Redemption (which shall be no earlier than
five business days from the date of the redemption notice) and, subject to the
right of a Majority in Interest of the Preferred Members to contest such good
faith determination as described below, upon the closing of the Participation
Redemption on the date specified in the Redemption Notice, distributing to the
Preferred Members, pro rata in accordance with their Preferred Units, an amount
equal to the Participating Fair Market Value; provided, however, that should a
Majority in Interest of the Preferred Members contest in good faith the Board of
Managers’ determination

43



--------------------------------------------------------------------------------



 



of the Participation Fair Market Value by providing the Company with notice of
such contest within ten days of the Redemption Notice, the final determination
of the Participation Fair Market Value shall be made by an investment banking
firm of national standing designated by mutual agreement of the Company and the
contesting Preferred Members, which determination shall be final and binding on
the Members and the Company. The fees and expenses of such investment banking
firm shall be borne by the Company.
     Section 8.07 Public Offerings. Until the Preferred Payment shall have
occurred, a Majority in Interest of the Preferred Members shall have the right
to appoint one of the global coordinators (who shall also serve as lead
book-running managers) (the “Global Coordinators”) for each Public Offering
occurring prior thereto, and the AIG Member shall have the right to appoint one
of the Global Coordinators, and after prior consultations with the Preferred
Members, any additional Global Coordinators and book runners for each such
Public Offering. The additional book runners, if any, shall report to the Global
Coordinators who shall be responsible on a joint basis for overseeing the book
runners and determining their compensation and allocations and all other
important matters for which lead underwriters are customarily responsible in
public offerings of securities of this type.
ARTICLE IX
DISSOLUTION; LIQUIDATION
     Section 9.01 Dissolution. The Company shall be dissolved and its affairs
wound up on the first to occur of any of the following events:
          (a) the prior approval of both (x) the Board of Managers and
(y) unless the Preferred Payment has occurred or the dissolution will result in
payment of the Preferred Payment in full and, as long as the Consent Holder
holds Preferred Interests, the Consent Holder (as contemplated by
Section 4.01(d)), to dissolve the Company; or
          (b) any other event sufficient under the Act to cause the dissolution
of the Company.
     Section 9.02 Final Accounting. Upon the dissolution of the Company, a
proper accounting shall be made from the date of the last previous accounting to
the date of dissolution.
     Section 9.03 Liquidation.
          (a) Dissolution of the Company shall be effective as of the date on
which the event occurs giving rise to the dissolution and all Members shall be
given prompt notice thereof in accordance with Article XI hereof, but the
Company shall not terminate until the assets of the Company have been
distributed as provided for in Section 9.03(c) hereof. Notwithstanding the
dissolution of the Company, prior to the termination of the Company, the
business, assets and affairs of the Company shall continue to be governed by
this Agreement.
          (b) Upon the dissolution of the Company, the Board of Managers, or, if
there is no Board of Managers, a person selected by the Members, acting
unanimously, shall act as the liquidator (the “Liquidator”) of the Company to
wind up the Company. The Liquidator shall

44



--------------------------------------------------------------------------------



 



have full power and authority to sell, assign and encumber any or all of the
Company’s assets and to wind up and liquidate the affairs of the Company in an
orderly and business-like manner.
          (c) The Liquidator shall distribute all proceeds from liquidation in
the following order of priority:
               (i) first, to creditors of the Company (including creditors who
are Members) in satisfaction of the liabilities of the Company (whether by
payment or the making of reasonable provision for payment thereof); and
               (ii) second, to the Members in the same manner in which
non-liquidating distributions are made pursuant to Section 5.02 hereof.
               (iii) The Liquidator shall determine whether any assets of the
Company shall be liquidated through sale or shall be distributed in kind. A
distribution in kind of an asset to a Member shall be considered, for the
purposes of this Article IX, a distribution in an amount equal to the fair
market value of the assets so distributed as determined by the Liquidator in its
reasonable discretion.
     Section 9.04 Cancellation of Certificate. Upon the completion of the
distribution of Company assets as provided in Section 9.03 hereof, the Company
shall be terminated and the person acting as Liquidator shall cause the
cancellation of the Certificate and shall take such other actions as may be
necessary or appropriate to terminate the Company.
ARTICLE X
NOTICES
     Section 10.01 Method for Notices. All notices, requests or other
communications to any party hereunder shall be in writing (which may include
facsimile transmission) and shall be given,
if to the Company, to:
AIA Aurora LLC
c/o American International Group, Inc.
70 Pine Street,
New York, New York 10270
Attention: General Counsel
Facsimile: (212) 785-2175
Telephone: (212) 770-7000
with a copy to:
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Attention: Michael Aiello and Matthew Gilroy
Facsimile: (212) 310-8007

45



--------------------------------------------------------------------------------



 



Telephone: (212) 310-8000
if to the FRBNY, to:
Federal Reserve Bank of New York
33 Liberty Street
New York, New York 10045-0001
Attention: Brett Phillips, Counsel
Facsimile: (212) 720-7797
Telephone: (212) 720-5166
with a copy to:
Davis Polk & Wardwell
450 Lexington Avenue
New York, New York 10017
Attention: John Amorosi and John Knight
Facsimile: (212) 450-3800
Telephone: (212) 450-4000
if to the AIG Member or AIRCO, to:
American International Group, Inc.
70 Pine Street,
New York, New York 10270
Attention: General Counsel
Facsimile: (212) 785-2175
Telephone: (212) 770-7000
with a copy to:
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Attention: Michael Aiello and Matthew Gilroy
Facsimile: (212) 310-8007
Telephone: (212) 310-8000
if to any other Member to the address given for that Member on Schedule I
attached hereto, or such other address as that Member may specify by written
notice to the Board of Managers.
All such notices, requests and other communications shall be deemed received on
the date of receipt by the recipient thereof if received prior to 5 p.m. in the
place of receipt and such day is a business day in the place of receipt.
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding business day in the place of receipt.

46



--------------------------------------------------------------------------------



 



ARTICLE XI
GENERAL PROVISIONS
     Section 11.01 Governing Law. This Agreement, or with respect to any claim
or cause of action (whether in contract or tort) that may arise out of or relate
to this Agreement or the negotiation, execution or performance of this Agreement
(including any representation or warranty made in connection with or as an
inducement to enter into this Agreement), shall be construed by, subject to and
governed in accordance with the internal Laws of the State of Delaware without
giving effect to conflict of Laws or other principles which may result in the
application of Laws other than the internal Laws of the State of Delaware.
     Section 11.02 Amendments by the Members. This Agreement and the Certificate
may be modified, amended or waived from time to time as determined and agreed by
(i) a Majority in Interest of the Common Members and (ii) a Majority in Interest
of the Preferred Members; provided, however, that no amendment that has a
material and adverse and disproportionate effect on any Member as compared to
the other Members holding the same class of Securities shall be approved without
the consent of such Member.
     Section 11.03 Counterparts. This Agreement may be executed in counterparts,
each one of which shall be deemed an original and all of which together shall
constitute one and the same Agreement.
     Section 11.04 Construction; Headings. Whenever the feminine, masculine,
neuter, singular or plural shall be used in this Agreement, such construction
shall be given to such words or phrases as shall impart to this Agreement a
construction consistent with the interest of the Members entering into this
Agreement. Where used herein, the term “Federal” shall refer to the U.S. Federal
government. As used herein, “including” or include” shall mean “including
without limitation.” The headings and captions herein are inserted for
convenience of reference only and are not intended to govern, limit or aid in
the construction of any term or provision hereof. It is the intention of the
parties that every covenant, term, and provision of this Agreement shall be
construed simply according to its fair meaning and not strictly for or against
any party (notwithstanding any rule of law requiring an Agreement to be strictly
construed against the drafting party), it being understood that the parties to
this Agreement are sophisticated and have had adequate opportunity and means to
retain counsel to represent their interests and to otherwise negotiate the
provisions of this Agreement. To the extent that any ambiguity or inconsistency
arises with respect to any provision(s) of this Agreement (other than any
provision(s) relating to the Preferred Interests or any rights or obligations of
any Preferred Member, including the FRBNY Member), the Board of Managers shall
resolve such ambiguity or inconsistency in good faith and such resolution shall
be binding upon the Members.
     Section 11.05 Severability. If any term or provision of this Agreement or
the application thereof to any Person or circumstances shall be held invalid or
unenforceable, the remaining terms and provisions hereof and the application of
such term or provision to Persons or circumstances other than those to which it
is held invalid or unenforceable shall not be affected thereby.

47



--------------------------------------------------------------------------------



 



     Section 11.06 Relations with Members. Unless named in this Agreement as a
Member, or unless admitted to the Company as a Substituted Member or an
Additional Member as provided in this Agreement, no Person shall be considered a
Member. Subject to Article VIII hereof, the Company and the Board of Managers
need deal only with Persons so named or admitted as Members.
     Section 11.07 Waiver of Action for Partition. Each of the Members
irrevocably waives during the term of the Company any right that such Member may
have to maintain an action for partition with respect to the property of the
Company.
     Section 11.08 Successors and Assigns. All of the terms and provisions of
this Agreement shall inure to the benefit of and be binding upon each of the
parties hereto and their respective Permitted Transferees and, in the case of
any FRBNY Member (other than rights which inure solely to the benefit of the
Consent Holder and therefore shall not be transferable other than to a Permitted
Transferee), any other transferee of the Preferred Units, if any; provided,
however, that no Transfer of the Interest of any Member shall be made except in
accordance with the provisions of Article VIII hereof.
     Section 11.09 Entire Agreement. This Agreement (including the Schedules
hereto) and the other Transaction Documents constitute the entire agreement
among the Members and the Company or any Subsidiary with respect to the subject
matter hereof and thereof and supersede any agreement or understanding entered
into as of a date prior to the date hereof among or between them with respect to
the subject matter hereof and thereof.
     Section 11.10 No Third Party Beneficiaries. It is understood and agreed
among the parties that this Agreement and the covenants made herein are made
expressly and solely for the benefit of the parties hereto, and that no other
Person, other than an Indemnified Party pursuant to Sections 4.04 and 4.05
hereof, shall be entitled or be deemed to be entitled to any benefits or rights
hereunder, nor be authorized or entitled to enforce any rights, claims or
remedies hereunder or by reason hereof.
     Section 11.11 Other Instruments and Acts. The Members agree to execute any
other instruments or perform any other acts that are or may be necessary to
effectuate and carry on the Company created by this Agreement.
     Section 11.12 Remedies and Waivers. No delay or omission on the part of any
party to this Agreement in exercising any right, power or remedy provided by
applicable Law or provided hereunder shall impair such right, power or remedy or
operate as a waiver thereof. The single or partial exercise of any right, power
or remedy provided by applicable Law or provided hereunder shall not preclude
any other or further exercise of any other right, power or remedy. The rights,
powers and remedies provided hereunder are cumulative and are not exclusive of
any rights, powers and remedies provided by applicable Law.
     Section 11.13 Public Announcements. No Member will issue any public
announcements or disseminate any advertising or marketing material concerning
the existence or terms of this Agreement or the transactions contemplated hereby
without the prior written approval of each of the AIG Member and the FRBNY
Member, except to the extent such announcement is required

48



--------------------------------------------------------------------------------



 



by applicable Law. If a public announcement is required by applicable Law, the
Members will consult with each other before making the public announcement. To
the extent any announcement or any advertising or marketing material permitted
under this Section 11.13 expressly refers to any Member or its Affiliates, such
Member shall, in its sole discretion, have the right to revise such announcement
or advertising or marketing material prior to granting such written approval.
     Section 11.14 Initial Public Offering.
          (a) Notwithstanding anything to the contrary contained herein but
subject to Section 4.01(d), in connection with any Initial Public Offering
approved in accordance with this Agreement, the Members hereby agree to discuss
in good faith whether any of the rights and obligations of the parties hereto
and the Company under this Agreement should be amended, restructured or
terminated, including, without limitation, whether any of the rights set forth
in Section 4.01(d) or 8.04 hereof should be terminated or made subject to any
time limitations (or time and volume limitations in the case of Section 5.04
hereof), in order to permit the Initial Public Offering to be effected in a
manner consistent with applicable Law, market custom and the recommendations of
the Global Coordinators in light of market conditions at such time and the
listing requirements of the exchange or market on which the Initial Public
Offering is to be effected, taking into account, among other things, the rights
of the Preferred Members hereunder and their goal and expectation that the
Preferred Payment be effected as promptly as practicable after the date hereof;
provided, however, that this sentence shall not in any way either (x) obligate
any of the Members or the Company to agree to any amendment, restructuring or
termination of any such rights or (y) affect or nullify any rights or
obligations of the Members or the Company under this Agreement.
          (b) Notwithstanding anything to the contrary contained herein but
subject to Section 4.01(d), in connection with any Initial Public Offering of
the Company (or its successor corporation) or any newly formed corporation as
described below, approved in accordance with this Agreement, and upon the
request of the Board of Managers, each of the Members hereby agrees that it
will, at the expense of the Entity subject to such Public Offering, take such
action and execute such documents as may reasonably be necessary to effect such
Public Offering as expeditiously as possible, including, without limitation,
taking all such actions and executing such documents as may reasonably be
necessary to convert the Company into a corporation or to contribute its
respective Securities to a newly formed corporation, in each case substantially
concurrently with the closing of such Public Offering; provided, however, that
in connection with any such conversion or contribution (i) each Preferred Member
shall be entitled to receive preferred stock of the corporation whose shares of
common stock are being sold in connection with such Public Offering with the
same economic rights as such Preferred Member was entitled to prior to such
conversion or contribution, including with an aggregate liquidation preference
equal to the amount such Preferred Member would be entitled to receive, in
respect of the Preferred Units which such Preferred Member held in the Company
immediately prior to such conversion or contribution, under Section 5.02 hereof
if a liquidation of the Company had occurred immediately prior to the
consummation of such Public Offering with the proceeds in such liquidation equal
in amount to the implied aggregate equity valuation of the Company (as
reasonably determined by the Board of Managers in good faith with the reasonable
agreement of a Majority in Interest of the Preferred Members) immediately prior
to the consummation of such

49



--------------------------------------------------------------------------------



 



Public Offering; (ii) the Common Members shall be entitled to receive that value
of common stock of the corporation whose shares of common stock are being sold
in connection with such Public Offering as equals the amount such Common Member
would be entitled to receive, relative to the Common Units which such Member
held in the Company immediately prior to such conversion or contribution, under
Section 5.02 hereof if a liquidation of the Company had occurred immediately
prior to the consummation of such Public Offering with the proceeds in such
liquidation equal in amount to the implied aggregate equity valuation of the
Company (as reasonably determined by the Board of Managers in good faith with
the reasonable agreement of a Majority in Interest of the Preferred Members)
immediately prior to the consummation of such Public Offering; and (iii) each of
the parties hereto and the Entity whose Securities will be the subject of such
Initial Public Offering shall enter into, as a condition thereto, a shareholders
agreement on substantially the same terms and conditions, mutatis mutandis, as
set forth herein; provided further that, in connection with any such conversion
or contribution, at any time and from time to time following the expiration of
any lock-up period for an Initial Public Offering agreed to between the
Preferred Members and the underwriters of any Initial Public Offering (but in no
event more than 180 days after the consummation thereof), (A) with respect to
the FRBNY Member, for as long as the FRBNY Member owns any Preferred Units, the
FRBNY Member shall, at any time (i) during the Initial Period, upon prior
consultation with, and during the 12-month period following the date of this
Agreement the prior concurrence of, the AIG Credit Facility Trust, be entitled
to make a Conversion Demand and (ii) following the Initial Period, in its sole
discretion, be entitled to make a Conversion Demand; and (B) with respect to the
Majority Preferred Members, (i) during the Initial Period, will not be entitled
to make a Conversion Demand, and (ii) following the Initial Period, shall, in
their sole discretion, be entitled to make a Conversion Demand (each of the
FRBNY Member with respect to clause (A) of this proviso and the Majority
Preferred Members with respect to clause (B) of this proviso, a “Conversion
Demanding Member”). For purposes of this Section 11.14(b), a “Conversion Demand”
means the Conversion Demanding Member may demand that any shares of preferred
stock issued to the Conversion Demanding Member shall convert, in whole or in
part, to shares of common stock of the Entity subject to such Public Offering
with a Trading Value that is equal to the then current liquidation preference on
such preferred stock up to a maximum number of shares of common stock of the
Entity subject to such Public Offering as are authorized but not outstanding at
the time of such conversion; provided further that any such conversion into
shares of common stock shall occur concurrently with and as a condition
precedent to the closing of a sale by the Conversion Demanding Member of such
shares of common stock (which sale would be subject to any restrictions or
lock-up periods they may be subject to at such time or otherwise having been
agreed to by the Preferred Members pursuant to this Section 11.14 or otherwise).
In connection with any such conversion of the Company into a corporation or
contribution of the Securities to a newly formed corporation, the Company and
the Preferred Members will jointly determine a sufficient (but fixed) number of
shares of common stock to be authorized by such new or successor Entity that
will be subject to such Public Offering at the time of formation under its
certificate of incorporation or comparable organizational documents as is
reasonably sufficient to permit the conversion of the preferred stock into
shares of common stock of such Entity as will reasonably be necessary to satisfy
the liquidation preference of such preferred stock.
          (c) Without limitation of the provisions of Sections 11.14(a) and
11.14(b), (A) the Members agree to enter into customary lock-up agreements with
the underwriters of any

50



--------------------------------------------------------------------------------



 



Initial Public Offering and a registration rights agreement to be mutually
agreed, provided, however, that no such lock-up agreement or registration rights
agreement shall provide for any Preferred Member to be bound by any lock-up
period exceeding 180 days and (B) in connection with any Public Offering, the
Company shall take all necessary actions as expeditiously as possible to effect
the registration of any Securities to be offered in any Public Offering under
the Securities Act and/or otherwise comply with all requirements of the
securities Laws of the jurisdiction(s) governing any Public Offering and any
applicable listing standards of any stock exchange or quotation system upon
which such Securities are to be listed or quoted.
     Section 11.15 Consent to Jurisdiction and Service of Process. The Members
hereby consent to the jurisdiction of any state or federal court located within
the area encompassed by the State of Delaware and irrevocably agree that all
actions or proceedings arising out of or relating to this Agreement shall be
litigated in such courts. Each of the Members accepts for itself and in
connection with its respective properties, generally and unconditionally, the
exclusive jurisdiction and venue of the aforesaid courts and waives any defense
of forum non conveniens, and irrevocably agrees to be bound by any final,
nonappealable judgment rendered thereby in connection with this agreement.
     Section 11.16 Waiver of Jury Trial. The Members waive their respective
rights to a jury trial of any claim or cause of action based upon or arising out
of this Agreement or any dealings between them relating to the subject matter of
this Agreement and the relationship that is being established. The Members also
waive any bond or surety or security upon such bond which might, but for this
waiver, be required of any of the other parties. The scope of this waiver is
intended to be all-encompassing of any and all disputes that may be filed in any
court and that relate to the subject matter of this Agreement, including,
without limitation, contract claims, tort claims, breach of duty claims, and all
other common law and statutory claims. The Members acknowledge that this waiver
is a material inducement to enter into a business relationship, that each has
already relied on the waiver in entering into this Agreement and that each will
continue to rely on the waiver in their related future dealings. The Members
further warrant and represent that each Member has reviewed this waiver with its
legal counsel, and that each Member knowingly and voluntarily waives its jury
trial rights following consultation with legal counsel. This waiver is
irrevocable, meaning that it may not be modified either orally or in writing,
and the waiver shall apply to any subsequent amendments, renewals, supplements
or modifications to this Agreement or to any other documents or agreements
relating to the transaction completed hereby. In the event of litigation, this
Agreement may be filed as a written consent to a trial by the court.
     Section 11.17 Fees and Expenses. The AIG Member will bear and pay all
reasonable costs and expenses incurred by or on behalf of the FRBNY in
connection with the transactions contemplated by this Agreement, including the
reasonable fees and expenses of its financial or other consultants, investment
bankers, accountants and counsel, in accordance with Section 8.05 of the Credit
Agreement.
     Section 11.18 Regulated Insurance Companies. Each of the Members and the
Company acknowledges that the Insurance Subsidiaries are regulated Entities
whose businesses are subject to laws, regulations, directives or orders issued
from time to time by the relevant regulators and no term or condition of this
Agreement shall be interpreted in any manner that would require any

51



--------------------------------------------------------------------------------



 



Member or the Company to take any action (or cause such action to be taken) that
would violate such Laws, regulations, directives or orders.

52



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

            THE COMPANY

AIA AURORA LLC
      By:   /s/ Alain Karaoglan       Name:   Alain Karaoglan       Title:  
Secretary    

            THE COMMON MEMBER

AMERICAN INTERNATIONAL REINSURANCE COMPANY, LTD.
      By:   /s/ S. George Cubbon        Name:   S. George Cubbon        Title:  
President     

            THE PREFERRED MEMBER

FEDERAL RESERVE BANK OF NEW YORK
      By:   /s/ Sarah Dahlgren        Name:   Sarah Dahlgren        Title:  
Senior Vice President     

SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT OF AIA AURORA LLC

 



--------------------------------------------------------------------------------



 



SCHEDULE I
LIST OF MEMBERS

                                      Initial Capital   Capital     Name of
Member   Address   Contribution   Accounts   Units
Preferred Members:
                      Preferred Units:
Federal Reserve Bank of
New York
  33 Liberty Street
New York, New York
10045-0001   $ 16,000,000,000     $ 16,000,000,000       16,000  
 
                      Common Units:
Common Members:
                           
American International
Reinsurance Company,
Ltd.
  70 Pine Street
New York, New York
10270   $ 9,000,000,000     $ 9,000,000,000       90,000  

INITIAL SCHEDULE I TO FOURTH AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT OF AIA AURORA LLC

 



--------------------------------------------------------------------------------



 



     THE PARTY HERETO hereby accepts and, by execution of this counterpart to
the Agreement, agrees to be bound by, all of the terms and conditions of the
Agreement and hereby is admitted as a Member as of December 1, 2009.

            AS A COMMON MEMBER

AIG LIFE HOLDINGS (INTERNATIONAL) LLC
      By:   /s/ Kathleen E. Shannon        Name:   Kathleen E. Shannon       
Title:   President     

          AGREED AND ACKNOWLEDGED

AIA AURORA LLC
      By:   /s/ Alain Karaoglan        Name:   Alain Karaoglan        Title:  
Secretary        AMERICAN INTERNATIONAL REINSURANCE COMPANY, LTD.
      By:   /s/ S. George Cubbon        Name:   S. George Cubbon        Title:  
President        FEDERAL RESERVE BANK OF NEW YORK
      By:   /s/ Sarah Dahlgren        Name:   Sarah Dahlgren        Title:  
Senior Vice President       

SIGNATURE PAGE TO 1ST JOINDER TO FOURTH AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT OF AIA AURORA LLC

 



--------------------------------------------------------------------------------



 



     THE PARTY HERETO hereby accepts and, by execution of this counterpart to
the Agreement, agrees to be bound by, all of the terms and conditions of the
Agreement and hereby is admitted as a Member as of December 1, 2009.

            AS A COMMON MEMBER

AMERICAN INTERNATIONAL GROUP, INC.
      By:   /s/ Kathleen E. Shannon        Name:   Kathleen E. Shannon       
Title:   Senior Vice President & Secretary     

          AGREED AND ACKNOWLEDGED

AIA AURORA LLC
      By:   /s/ Alain Karaoglan        Name:   Alain Karaoglan        Title:  
Secretary        AMERICAN INTERNATIONAL REINSURANCE COMPANY, LTD.
      By:   /s/ S. George Cubbon        Name:   S. George Cubbon        Title:  
President        FEDERAL RESERVE BANK OF NEW YORK
      By:   /s/ Sarah Dahlgren        Name:   Sarah Dahlgren        Title:  
Senior Vice President       

SIGNATURE PAGE TO 2ND JOINDER TO FOURTH AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT OF AIA AURORA LLC

 



--------------------------------------------------------------------------------



 



SCHEDULE I
LIST OF MEMBERS

                                      Initial Capital   Capital     Name of
Member   Address   Contribution   Accounts   Units
Preferred Members:
                  Preferred Units:
Federal Reserve Bank of
New York
  33 Liberty Street
New York, New York
10045-0001   $ 16,000,000,000     $ 16,000,000,000       16,000  
Common Members:
                      Common Units:
American International
Group, Inc.
  70 Pine Street
New York, New York
10270   $ 90,000,000     $ 90,000,000       900  
American International
Reinsurance Company,
Ltd.
  70 Pine Street
New York, New York
10270   $ 8,910,000,000     $ 8,910,000,000       89,100  

FINAL SCHEDULE I TO FOURTH AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT OF AIA AURORA LLC

 



--------------------------------------------------------------------------------



 



SCHEDULE II
REGULATED SUBSIDIARIES
American International Assurance Company, Limited
AIA Beijing Branch
AIA Guangdong Branch
AIA Shanghai Branch
AIA Shenzhen Branch
AIA Jiangsu Branch Suzhou Central Sub-Branch
AIA Jiangsu Branch
AIA Dongguang Sub-Branch
AIA Foshan Sub-Branch
AIA Jiangmen Sub-Branch
AIA Brunei Branch
AIA Singapore Branch
AIA Thailand Branch
AIG Finance (Taiwan) Co. Ltd.
Ambadevi Mauritius Holding Limited
American International Assurance Bhd
AIA Takaful International Bhd
Foshan Main Forum Real Estate Development Company Ltd.
InsightPlus Innovator Co. Ltd. (f/k/a SAIGE Korea)
Horizon Financial Holdings Pte Ltd.
Horizon Financial Advisers Pte Ltd.
AIG Consulting Services Co. Ltd.
AIA Information Technology (Beijing) Co. Ltd.
AIA Information Technology (Guangzhou) Co. Ltd.
Shanghai B & A Property Management Co., Ltd.
L C Ventura (Tampines) Pte Ltd.
AIA Australia Limited (f/k/a American International Assurance Company
(Australia) Limited)
AIA Financial Services Limited
AIA Pension & Trustee Co., Ltd.
AIA Pension & Trustee Co., Ltd. Hong Kong Branch
American International Assurance Company (Trustee) Limited
AIA Corporate Marketing Co. Limited
American International Assurance Company (Bermuda) Limited
AIA(B) Hong Kong Branch
AIA(B) Guam Branch
AIA(B) Korea Branch
AIA(B) Macau Branch
AIA(B) New Zealand Branch
AIA(B) Taiwan Branch (formerly a branch of ALICO Taiwan)
AIA Wealth Management Company Limited (f/k/a AIG Wealth Management Services
Limited)
SCHEDULE II TO FOURTH AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT AIA AURORA LLC

 



--------------------------------------------------------------------------------



 



AIA (Vietnam) Life Insurance Company Limited (f/k/a AIG Life Insurance (Vietnam)
Company Limited)
PT. Asta Indah Abadi
PT. AIA Financial (formerly, P.T. AIG Life)
Dana Pensiun Lembaga Keuangan AIA Financial (f/k/a Dana Pensiun Lembaga Keuangan
AIG)
The Philippine American Life & General Insurance Company
Philam Equitable Life Assurance Company, Inc.
Philam Insurance Agency and Call Center Services, Inc.
Philam Asset Management, Inc.
Philam Foundation, Inc.
Philam Properties Corporation
18/F Holdings, Inc.
Tower Club, Inc.
Philam Tower Realty Corporation
Kapatiran Realty Corporation
Philamlife Tower Management Corporation
Regional Holdings Limited
Dejo Property Limited
Specialty Enterprises Limited
Intaco Service Co., Ltd.
Rich Development Limited
P.C.-AIA Co., Ltd.
BPI-Philam Life Assurance Corporation
AIA Information Technology (Guangzhou) Co., Ltd. (Shanghai Branch)
SCHEDULE II TO FOURTH AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT AIA AURORA LLC

 



--------------------------------------------------------------------------------



 



SCHEDULE III
MATERIAL SUBSIDIARIES
AIA Group Limited
American International Assurance Company, Limited
American International Assurance Company (Bermuda) Limited
SCHEDULE III TO FOURTH AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT AIA AURORA LLC

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
BOARD OF MANAGERS
David Herzog
Brian Schreiber
Alain Karaoglan
SCHEDULE IV TO FOURTH AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT AIA AURORA LLC

 



--------------------------------------------------------------------------------



 



SCHEDULE V
PERMITTED ACTIONS
The payment by HK Co., acting for AIRCO or its Subsidiaries, to satisfy any
liability of AIRCO or its Subsidiaries (excluding, for the avoidance of doubt,
HK Co., AIA and each of their Subsidiaries) for stamp duty or other transfer
taxes out of funds previously transferred to HK Co. from AIG, in accordance
with, and subject to, Section 17.3 of that certain Agreement by and among AIG,
AIRCO and HK Co., dated as of the November 24, 2009.
SCHEDULE V TO FOURTH AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT AIA HOLDINGS LLC

 



--------------------------------------------------------------------------------



 



SCHEDULE VI
FORM OF
JOINDER AGREEMENT
     The undersigned,                                          (the “Joining
Party”), as a condition precedent to becoming a Member of AIA Aurora LLC, a
Delaware limited liability company (the “Company”) hereby agrees that upon the
execution of this Joinder Agreement, the undersigned shall become a party to
that certain Fourth Amended and Restated Limited Liability Company Agreement of
the Company dated as of December 1, 2009 (the “LLC Agreement”) by and among the
Members of the Company and shall be fully bound by, and subject to, all of the
covenants, terms and conditions of the LLC Agreement as though an original party
thereto and shall be deemed, and is hereby admitted as, a Member for all
purposes thereof and entitled to all the rights incidental thereto. Capitalized
terms used herein but not otherwise defined shall have the meanings set forth in
the LLC Agreement.
     To the extent the Joining Party became a Member by virtue of its status as
a Permitted Transferee pursuant to Section 8.02 of the LLC Agreement and at any
time ceases to qualify as a Permitted Transferee in relation to the transferring
Common Member from which the Joining Party received such Units, the Joining
Party agrees to immediately Transfer any such Units back to the transferring
Common Member.
     To the extent the Joining Party became a Member by virtue of its status as
a Permitted Transferee of the FRBNY pursuant to Section 8.02 of the LLC
Agreement, the Joining Party has entered into a confidentiality agreement with
the Company in the form of the Nondisclosure Agreement or, if not, the Joining
Party agrees to be subject to the terms and conditions of the Nondisclosure
Agreement as if the Joining Party were the FRBNY.
     This Joinder Agreement shall take effect and shall become an integral part
of the LLC Agreement immediately upon execution and delivery to the Company of
this Joinder Agreement.
     This Joinder Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware (without giving effect to any provision
thereof relating to conflicts of laws).
     IN WITNESS WHEREOF, this JOINDER AGREEMENT has been duly executed by or on
behalf of the undersigned as of the date below written.

                          [For Entities]           [For Individuals]    
 
                                         
 
              Name:        
 
                       
By:
 
 
                   
 
  Name:           Address:  
 
   
 
  Title:                    
 
                       
 
                       
 
                       
Date:
 
 
                   

SCHEDULE VI TO FOURTH AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT AIA AURORA LLC

 